    Case 3:20-cv-00865-IM          Document 1-1    Filed 05/29/20   Page 1 of 123




Charles Gerstein (pro hac vice application forthcoming)
(DC Bar No. 1033346)
Olevia Boykin (pro hac vice application forthcoming)
(TX Bar No. No. 24105518)
Tara Mikkilineni (pro hac vice application forthcoming)
(DC Bar No. 997284)
Civil Rights Corps
1601 Connecticut Ave
Washington, DC 20006
charlie@civilrightscorps.org
(202) 670-4809

Jesse Merrithew, OSB No. 074564
jesse@lmhlegal.com
Viktoria Safarian, OSB No. 175487
viktoria@lmhlegal.com
Levi Merrithew Horst PC
610 SW Alder Street Suite 415
Portland Oregon 97205
(971) 229-1241



                         UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF OREGON


VERNON LEE RASMUSSEN                       )       CASE NO.
                                           )
                     Petitioner,           )
                                           )       APPENDIX
                                           )
                                           )
       v.                                  )
                                           )
Sheriff PAT GARRETT,                       )
Washington County Sheriff,                 )
                                           )
                     Respondent.           )
                                           )




                                               i
Case 3:20-cv-00865-IM   Document 1-1   Filed 05/29/20   Page 2 of 123
                                                                   App'x 1
Case 3:20-cv-00865-IM   Document 1-1   Filed 05/29/20   Page 3 of 123
                                                                   App'x 2
Case 3:20-cv-00865-IM   Document 1-1   Filed 05/29/20   Page 4 of 123
                                                                   App'x 3
Case 3:20-cv-00865-IM   Document 1-1   Filed 05/29/20   Page 5 of 123
                                                                   App'x 4
Case 3:20-cv-00865-IM   Document 1-1   Filed 05/29/20   Page 6 of 123
                                                                   App'x 5
                 Case 3:20-cv-00865-IM             Document 1-1 Filed 05/29/20             Page 7 of 123
                                                   3/11/2020 12:17 PM
                                                       20CR12593                                            App'x 6


1



2

J

4                             IN THE CIRCUIT COURT OF THE STATE OF OREGON

5                                        FOR THE COUNTY OF WASHINGTON

6           STATE OF OREGON,                     ) No.20CR12593
                                                 )
7                              Plaintiff,
                                                 )
                                                 ) Motion and Memorandum
                                                                                     for
8               vs.
                                                 ) Reduction of Bail
9           VERNON LEE RASMUSSEN,                )
                                                 ) Hearing Requested
10                             Defendant.
                                                 )
                                                 )
1l
                The defendant, Vernon Lee Rasmussen, through his attorney, Brian Decker,
t2
           moves for an order holding ORS 135.240(5) unconstitutional as applied to the facts of
t3
           this case and releasing him on his own recognizance, on such conditions as the Court
t4

15          finds reasonable, or on a security amount no greater than he can afford. This motion is

t6         based on the points and authorities set forth below, the attached affidavit, and testimony

t7          and evidence to be provided at the bail hearing.
18

t9
20
            I.   Introduction.

2t

22
                 [Oregon's statute regarding release decisionsJ shall be liberally construed to

23               carry out   the   purpose of relying upon criminal sanctions instead offinancial

24               loss to assure the appearance      ofthe defendant.

25
                     oRS 13s.24s(7).
26



PAGE   I   - MOTION AND AFFIDAVIT FOR PRETRIAL RELEASE


                                               METROPOLITAN PUBLIC DEFENDER
                 400 E. MArN STREET,   SUrTE2l0   HTLLSBORO, OREGON   97123-4166 503-726-7900   FAX503-726-4950
           Case 3:20-cv-00865-IM             Document 1-1         Filed 05/29/20      Page 8 of 123
                                                                                                      App'x 7


I          As outlined below, the Court must conduct an ihquiry as follows.

2      o   First, determine whether Rasmussen is ineligible for bail because the state has shown
J
           by clear and convincing evidence that there is a danger ofphysical injury or sexual
4
           victimization to the victim or members of the public by the defendant while on
5
           release. See ORS 135.240; State v. Slight,301          Or App237 (2019).
6

7      o   If   Rasmussen is eligible for release, the Court may either release the defendant or set

8          security.

9
       o   If the Court releases Rasmussen, it may      set conditions upon such release, but they
10
           must be the least onerous conditions reasonably likely to ensure the safety of the
ll
           public and the victim and his later appearance. See ORS 135.245.
l2
l3     o   If the Court sets security, the amount must be one that will reasonably          assure


l4         Rasmussen's appearance, but, as explained in section III below, in no event shall the

l5         amount    be_   greater than he can afford (and,   if the Court finds he can afford it, in no
t6
           event shall it be less than $50,000). The Court may also impose conditions on this
t7
           release, and those conditions may take into account dangerousness. But the statutory
l8
           scheme does not contemplate a finding of, or concern for, dangerousness factoring
l9
20         into the determination of the appropriate amount of security.

2l     II. The statutory minimum bail amount of $50,000 does not apply in this
22         case because          it is unconstitutionally       excessive.
           Article I, section 14, of the Oregon Constitution provides that "[o]ffences, except
23

24     murder, and treason, shall be bailable by sufficient sureties." Article I, section 16,

25     provides that "[e]xcessive bail shall not be required." The Eighth Amendment to the

26
       United States Constitution contains an identical provision. The Fourteenth Amendment to


PAGE 2 - MOTION AND AFFIDAVIT FOR PRETRIAL RELEASE


                                         METROPOLITAN PUBLIC DEF'ENDER
           400 E. MAIN STREET,   SUITE2I0   HILLSBORO, OREGON   97123-4166 s03-726-7900   FAX503-726-4950
            Case 3:20-cv-00865-IM               Document 1-1        Filed 05/29/20     Page 9 of 123
                                                                                                         App'x 8


I      the United States Constitution may make the Bail Clause applicable to the states. See

2      Schilb v. Kuebel,404 U.S. 357 (1971).
a
J
              Despite these constitutional protections, ORS 135.240(5) provides, in pertinent part,
4
       that
5
              (a) Notwithstanding any other provision of law, the court shall set a security
6
                  amount of not less than $50,000 for a defendant charged with an offense listed
                  in ORS 137.700 or 137.707 unless the court determines that amount to be
7
                  unconstitutionally excessive, and may not release the defendant on any form of
               '  release other than a security release ifi
8
                  (A) The United States Constitution or the Oregon Constitution prohibits the
                       denial of release under subsection (4) of this section;
9                 (B)- The court determines that the defendant is eligible for release under
                      subsection (4) of this section; or
10               (C) The court finds that the offense is not a violent felony.
              (b) In addition to the security amount desoribed in paragraph (a) of this
               '
1l               subsection, the court may impose any supervisory conditions deemed
                                                                                                 _




                 necessary for the protection of the victim and the community...
t2
              The Supreme Court held in State v. Sutherland,329 Or 359 (1999), that former ORS
13

t4      135.240(4) was facially unconstitutional and that ORS 135.240(5) might be

l5     unconstitutional as applied in particular cases. The 2007 Legislative Assembly, in

t6     adopting current ORS 135.240(5), acknowledged the rule from Sutherland by first setting
t7
       a   floor of $50,000 on bail for defendants charged with Measure I I offenses and then
18
                                  o'the
       allowing an exception when       court determines that amount to be unconstitutionally
t9
20     excessive."

2l            In this case, the Court should hold that the current $2,000,000 bail is excessive. This

22     amount imposes a hurdle that is insurrmountable to all but the wealthiest individuals.
23
       Even the minimum ORS 135.240(5) bail of $50,000 would be excessive given
24
       Rasmussen's.lack of means and the probability that conditional release on reduced
25
       security would be at least as efficacious as the current bail amount to secure Rasmussen's
26



PAGE 3 . MOTION AND AFFIDAVIT FOR PRETRIAL RELEASE


                                           METROPOLITAN PUBLIC DEFENDER
              400 E. MAIN STREET,   SUrTE2l0   HILLSBORO, OREGON   97123-4166 503-726-7900   FAX503-726-4950
           Case 3:20-cv-00865-IM             Document 1-1         Filed 05/29/20      Page 10 of 123
                                                                                                        App'x 9


I      presence at court. Rasmussen currently has no income and cannot afford bail. ORS

2       135.245(7) provides that it is the policy of the State of Oregon, whenever possible, to
a
J
       "rely[] upon criminal sanctions instead of financial loss to assure the appearance of the
4
       defendant."
5

6
       III.   The current bail amount, or any bail amount Rasmussen cannot
           afford, is unconstitutional absent a showing of danger by clear and
7
           convincing evidence.
8          In addition to the statutory minimum bail amount being constitutionally excessive,

9
       any amount greater than Rasmussen can afford is unconstitutional unless the state shows
10
       by clear and convincing evidence that withholding release is necessary. The Court cannot
11
       circumvent these constitutional and statutory requirements by setting an unattainable bail
T2

       amount that is in effect a detention order made without the required findings.
1,3


T4         Article I, section 43, of the Oregon Constitution addresses the denial of pretrial

15     release in relation to the rights of victims. It bases release on (1) "reasonable protection         of
t6
       the victim and the public" and (2) "the likelihood that the criminal defendant           will   appear
T7
       for trial."
18
           ORS 135.240 codifies the scheme that section 43 sets forth to determine where release
t9

20     may be denied. Cases of murder, aggravated murder, or treason require denial of release

               ooproof
2l     where             is evident or the presumption strong" that the person is guilty. Other violent

22     felonies are not eligible for bail if the Court finds     (l)   probable cause that the defendant
23
       committed the crime and, (2) "[b]y clear and convincing evidence, that there is a danger
24
       of physical injury or sexual victimization to the victim or members of the public by the
25
       defendant while on release." ORS 135.240(4)(a). The state bears the burden. See id. at
26



PAGE 4 - MOTION AND AFFIDAVIT FOR PRETRIAL RELEASE


                                         METROPOLITAN PUBLIC DEFENDER
           400 E. MArN STREET, SUrTE   210   HTLLSBORO, OREGON   97123-4166 503-726-7900 FAX 503-726-4950
           Case 3:20-cv-00865-IM             Document 1-1         Filed 05/29/20     Page 11 of 123
                                                                                                        App'x 10


1      .2a0@).

2          To set a security amount beyond a person's means is to effectively order them
J
       detained. "Bail may not be set at an amount chosen in order to make it impossible, as a
4
       practical matter, for a prisoner to secure his release." Owens v. Duryee,285 Or 75, 80
5
       (1979).ln Collins v. Foster, the Oregon Supreme Court held that permitting release only
6

7      on a condition of posting an unattainable bail amount "would allow the court to do

8      indirectly that which it cannot do directly." 299 Or 90, 95 (1985). In Gillmore v. Pearce,

9
       the same court held that "[s]ecurity amounts as a whole (not the ten per cent actually
l0
       deposited) are supposed to represent the least onerous amount whose possibility of loss
11
       reasonably assures the attendance at trial or the person charged." 302 Or 572 (1987)
T2

13
       (cleaned up).

l4         The United States Supreme Court has been equally clear that the U.S. Constitution

15     protects against unattainable bail. Equal protection and due process forbid jailing a person
T6
       solely because of their inability to pay a fine. See Bearden v. Georgia,46l U.S. 660,
T7
       672-73 (1983). A person's liberty, in the pretrial detention context, is a fundamental right
18
       protected by substantive due process. See United States v. Salerno,48l U.S. 739,750
t9
20     (1e87).

2t         The two substantive constitutional rights at      issue- the right against wealth-based
22
       detention and the fundamental right to pretrial liberty----cannot be infringed unless the
23
       government satisfies strict sbrutiny. Before requiring a person to make a monetary
24
       payment in exchange for release from detention, the Court must inquire into and make
25

26     findings concerning the person's ability to pay. If the person cannot pay the amount



PAGE 5 - MOTION AND AFFIDAVIT FOR PRETRIAL RELEASE


                                         METROPOLITAN PUBLIC DEFENDER
           400 E. MAIN STREET, SUrTE   210   HTLLSBORO, OREGON   97123-4166 s03-726-7900   FA,X.503-726-4950
           Case 3:20-cv-00865-IM           Document 1-1        Filed 05/29/20     Page 12 of 123
                                                                                                   App'x 11


       required, such that the condition of release will function as a de facto detention order,

       then the government must demonstrate that pretrial detention is the least restrictive way

       for it to serve a compelling interest. Thus, wealth-based pretrial detention requires the

       state to demonstrate necessity. The state interest in pretrial detention must be

       "compelling." Reno v. Flores,5O7 U.S. 292,30I-02 (1993). As the Ninth Circuit has put

       it, the state must demonstrate that its "infringement [of pretrial liberty] is narrowly

       tailored to serve a compelling state interest." Lopez-Valenzuela v. Arpaio,770 F .3d 772,

       780 (9th Cir.20t4).

           The deprivation of the fundamental right to bodily liberty requires, at a minimum,

       clear and convincing evidence. See Cruzanv. Dir., Mo. Dep't of Health,497 U.5.261,

       282-83 (1990) (refusing medical treatment); Santoslcy v. Kramer,455 U.S. 745,756

       (1982) (termination of parental rights); Addingtonv. Texas,441 U.S. 418,431-33 (1979)

       (civil commitment). Clear and convincing should apply to both risk of danger and risk of

       flight   because the   individual right at stake is the same: liberty. The American Bar

       Association's Criminal Justice Standards require clear and convincing evidence for both

       questions of risk of flight and dangerousness. Am. Bar Ass'n, Criminal Justice Standards,

       Standard l0-5.8.

           For Rasmussen, who is indigent, a money bail amount of $2,000,000 is a condition

       that is strictly impossible for him to meet. Setting an impossible condition of release is

       the functional equivalent of setting no condition at all, therefore ordering pretrial

       detention. And this Court may not do that without a finding of dangerousness by clear and

       convincing evidence.



PAGE 6 - MOTION AND AFFIDAVIT FOR PRETRIAL RELEASE


                                         METROPOLITAN PUBLIC DEFENDER
           400E.MAINSTREET,     SUrTE2l0   HTLLSBORO,OREGON   97123-4166 503-726-7900   FAXs03-726-4950
          Case 3:20-cv-00865-IM                   Document 1-1     Filed 05/29/20      Page 13 of 123
                                                                                                     App'x 12


       IV.       Conclusion.

           For the foregoing reasons and those set forth in the attached affidavit, the Court

       should grant Rasmussen's motion, hold ORS I35.240(5)unconstitutional as applied to

       the facts of this case, and release Rasmussen on his own recognizance, on such conditions

       as the   Court finds reasonable, or on a security amount no greater than he'can afford.

                 DATED this   -[       day   of     iln*.u                       2an


                                                                  Decker, OSB 165548
                                                            Attorney for Defendant




PAGE 7 . MOTION AND AFFIDAVIT FOR PRETRIAL RELEASE


                                             METROPOLITAN PUBLIC DEFENDER
           400 E, MArN STREET, SUITE   210    HTLLSBORO, OREGON   97123-4166 503-726-7900 FAX 503-726-4950
          Case 3:20-cv-00865-IM              Document 1-1          Filed 05/29/20       Page 14 of 123
                                                                                                     App'x 13


                                         CERTIFICATE OF SERVICE


                I certiff that on                      L(                        I or   a representative   of
       my offrce served this motion for bail reduction, along with its accompanying

       memorandum and affidavit, on the plaintiff by electronically serving a true copy thereof

       as required by   UTCR 21.100.




                                                            ME                AN PUBLIC DEFENDER




PAGE IO - MOTION AND AFFIDAVIT FOR PRETRIAL RELEASE


                                         METROPOLITAN PUBLIC DEFENDER
           400 E. MAIN STREET, SUITE   210   FITLLSBORO, OREGON   97123-4166 503-726-7900 FAX503-7264950
          Case 3:20-cv-00865-IM                Document 1-1 Filed 05/29/20        Page 15 of 123
                                                3/11/2020 12:17 PM
                                                    20CR12593                                     App'x 14


                         IN THE CIRCUIT COURT OF THE STATE OF OREGON
                                   FOR THE COUNTY OF WASHINGTON

        STATE OF OREGON,                                ) No.20CRl2593
                                                        )
                                  Plaintiff,
                                                        )
                                                        ) Affidavit in Support          of Motion for
                  vs.
                                                        ) Reduction of Bail
       VERNON LEE RASMUSSEN,                            )
                                                        )
                                  Defendant.            )
                                                        )

       STATE OF OREGON                    )
                                          ) ss.
       County of Washington               )

                  I, BzuAN DECKER, being first duly sworn and under oath, hereby state as

       follows.

          1.   I am the attorney of record for Vernon Lee Rasmussen, having been appointed by this

       Court on February 28,2020.

         2.OnFebruary 25,2020, a grand jury indicted Rasmussen for two counts of rape in the

       first degree, two counts of unlawful sexual penetration in the first degree, and four counts

       of sexual abuse in the first degree. Rasmussen has pleaded not guilty and denies the

       allegations

         3.    Bail is currently set at an unaffordable $2,000,000.

         4. Rasmussen has a history of criminal convictions between 1997 and2010, all drug and

       minor property offenses. He has no criminal convictions since two property

       misdemeanors in 2010. His most recent felony conviction was possession of a controlled

       substance in 2006. He has eight alleged failures to appear between 1997          and20I2.

         5. The state alleges that the charged offenses occured between twenty-two and fifteen

       years ago. By all accounts Rasmussen has had no contact with the alleged victim since

       that time, with the exception of a single chance encounter when she visited his work


PAGE 8 - MOTION AND AFFIDAVIT FOR PRETRIAL RELEASE


                                         METROPOLITAN PUBLIC DEFENDER
           400E.MATNSTREET,    SUITE2l0    HTLLSBORO,OREGON   97123-4166 s03-726-7900   FAX503-726-49s0
           Case 3:20-cv-00865-IM               Document 1-1        Filed 05/29/20     Page 16 of 123
                                                                                                       App'x 15


       place. He does not know where she lives or works and has no intentions of contacting her.

       Rasmussen has been a law-abiding citizen for a decade, and his history of criminal

       convictions has nothing to do with violence.

         6. Rasmussen was previously making about $2200 per month making knee and                     hip

       replacements at Orchic Orthopedics in Oregon City, but his job will not be available for

       him to return now that he has been jailed. He worked briefly at Lifeworks NW as well

       making a similar income. His only remarkable asset is a car worth approximately $1500

       that he shares with his wife.

         7. Rasmussen has been an Oregon resident since 1995, and he and his                wife have lived at

       the same apartment in West Linn for over five years. He and his wife have a newborn,

       one month old. Rasmussen also has a brother          living in Forest Grove.

         8. Rasmussen's    wife, Adriana, is willing to serve as a responsible supervising party. Her

       information is being forwarded to the Court's release office.

         7. Rasmussen    would abide by all of this Court's orders, including any reasonable

       conditions of release.
                                                                                2o La


                                                           BRIAN DECKER, OSB # 165548
                                                           Attorney for Defendant




               SUBSCRIBED AND SWORN TO                   thirl    \ auroW

                                                           Notary Public for Oregon
                                                           My Commission Expires:       1            VD^l
      @,                                     2021




PAGE 9 - MOTION AND AFFIDAVIT FOR PRETRIAL RELEASE


                                         METROPOLITAN PUBLIC DEFENDER
           400 E. MAIN STREET, SUrTE   210    HTLLSBORO, OREGON   97t23-4166 503-726-7900   FAX 503-726-49s0
          Case 3:20-cv-00865-IM        Document 1-1 Filed 05/29/20           Page 17 of 123
                                        3/12/2020 3:31 PM
                                           20CR12593                                         App'x 16



 I

2

J

4

5
                            IN THE CIRCUIT COURT OF THE STATE OF OREGON
6
                                   FOR THE CO{.JNTY OF WASHINGTON
 7
     STATE OF OREGON,                                   )    No.   20CR12593
 8                                                      )
          Plaintiff,                                    )    Supplemental Bail Reduction
 9                                                      )    Memorandum Re Coronavirus
          vs.                                           )
10                                                      )    Pandemic
     VERNON LEE RASMUSSEN,                              )
11                                                      )
          Defendant.                                    )
t2
          This Court must consider this case in the extraordinary context of the pandemic of the
13

     coronavirus disease and its impact on the defendant, Vemon Rasmussen, if he continues to be
t4
15   incarcerated while awaiting resolution. The pandemic, and its likely effect on the Washington

r6   County Jail, underscores the foundational principle of Oregon's release statutes: pretrial detention is

t7   extraordinarily burdensome and ought to be the exception rather than the rule.
18
     I.   Coronavirus is an emerging crisis.
t9
          At the time of this filing, within a span of three months, an outbreak of coronavirus disease has
20

2l   resulted in over a hundred thousand confirmed cases worldwide. These include twenty-one in

22   Oregon, with at least eight here in Washington County. The symptoms are typical of upper

23   respiratory infections: fever, fatigue, and dry cough are common. But the disease, also known as
24
     COVID-19, is much deadlier than the common cold or flu. One in six people who contract
25
     coronavirus disease develop difficulty breathing, become seriously    ill,   and require hospital treatment
26

      PAGE      I   - SUPPLEMENTAL MEMORANDUM REGARDING CORONAVIRUS PANDEMIC
        Case 3:20-cv-00865-IM            Document 1-1        Filed 05/29/20   Page 18 of 123
                                                                                            App'x 17



 1   such as the use of a ventilator. Confirmed cases are increasing on a daily basis nationally and locally.

2
     Abroad, hospitals are overwhelmed with affected patients.
 J
        The disease disproportionately affects older populations. (See Ex.     l, COVID-I9    death rate by
4
     age.) Rasmussen, at   fifty, is in an age group where   those who contract the disease face al.3Vo
 5
     chance of death, six times higher than those in the twenties and thirties like the majority of the
 6

 7
     incarcerated population at Washington County Jail.

 8      Washington County Jail is    a   tinderbox for the coming conflagration. It houses approximately 570

 9   incarcerated people at any given time, served by scores of staff. Many of its residents struggle with

10
     challenges that put them at greater risk for contracting disease, such as low socioeconomic status,
11
     drug addiction, and homelessness. Although it is a secure facility, it is not entirely cordoned off from
12
     the outside world: its staff members go home and on with their lives at the end of their shifts, and     it
13
     constantly cycles through new bookings. Because the jail uses consecutive booking numbers, it's
t4
15   possible to estimate the rate of such admissions: the jail's highest booking numbers last year were

l6   around 1918000, suggesting arateof approximately 18,000 bookings per year, or nearly fifty each

t7   day.

18
     II. Authorities recommend swift and decisive action to stem the tide.
I9
         public authorities and health officials have taken and recommended steps to mitigate the effects
20

2t   of COVID-I9 by slowing the rapid spread of the virus, although in Oregon there appears to be no

22   specific guidance for jails and prisons as of the time of this filing. Residential care facilities, which

23   have such guidance, bear certain logistical similarities to jails; they are places where medically

24
     vulnerable residents congregate in close proximity to each other. In such facilities the Oregon
25
     Department of Human Services has adopted a policy requiring restrictions on nonessential visits and
26

      PAGE   2   - SUPPLEMENTAL MEMORANDUM REGARDING CORONAVIRUS PANDEMIC
        Case 3:20-cv-00865-IM            Document 1-1      Filed 05/29/20      Page 19 of 123
                                                                                           App'x 18



 I   outings, screening of   100%o   of building entrants, and accommodations for visits via Skype. (See Ex.

2    2, Memorandum from DHS Safety, Oversight, and Quality to Nursing Facility Providers etal',
J
     March 10,2020.) The Centers for Disease Control and Prevention suggests that "minimal to
4
     moderate" mitigation measures for such facilities include "stagger[ing] meal times" to'oreduce
5
     mixing," "[]imit[ing] programs with external staff," and "limit[ing] exposure to the general
6

 7
     community." (Ex. 3, CDC, Implementation of Mitigation Strategiesfor Communities with Local

 8   COVID-L9 Transmission, at 5.)

 9       The CDC recommends similar measures for schools, which, like jails, serve populations          of
10
     hundreds of individuals for long periods and provide a congregating space for meals. (See id. at 4.)
11
     The Oregon Health Authority echoes this guidance for schools, including "screening students for
t2
     cough illness at the start of the school day" and "reinforcement of handwashing." (Ex. 4, Oregon
13
     Health Authority, Interim public health recommendations       for   response to COVID-I9 cases in
l4
15   Oregon schools.)

t6       The prison Policy Initiative has recommended measures tailored to jails, including a stop to

t7   oomedical copays,"   "[l]ower[ing] iail admissions to reduce 'jail churn,"'and "[r]eleas[ing] medically
l8
     fragile and older adults." (Ex. 5, Peter Wagner and Emily Widra, No need to wait for pandemics,
T9
     March 6,2020,at2-3.) Italy and Iran, two counties whose outbreaks of COVID-19 are more
20
     advanced than that in the United States, have already taken steps to release incarcerated people
2I
     where at all possible. If releasable people are to be released in light of the emerging disease risks, the
22

23   time to do it is now, before there is any confirmed case of coronavirus in the jail, rather than

24   afterward, when the sheriff and the community are likely to demand a lockdown and quarantine.

25

26

      PAGE   3 - SUPPLEMENTAL MEMORANDUM REGARDING CORONAVIRUS PANDEMIC
        Case 3:20-cv-00865-IM             Document 1-1         Filed 05/29/20    Page 20 of 123
                                                                                             App'x 19



 1
     III.   Washington County Jail's inaction causes hazardous health conditions that
 2
         implicate constitutional rights.
         But Washington County Jail's response has thus far been inadequate. There appears to be no
 J

     message to the public released from either the     jail   or the Washington County Sheriff s Office
 4

 5   regarding any virus mitigation measures. The most recent communication from jail administration,

 6   as far as     I am aware, is a March 1 email from Commander Karlyn Degman circulated to some
 7
     members of the local bar. (Ex. 6, FW: Corona Virus and Jail Visiting, Email from Karlyn Degman to
 8
     Mary Bruington et al., March I,2020.) The message provides assurances regarding screening
 9
     patients who are seen by jail medical staff, providing masks for patients and medical staff, and
10
     isolating those with contagious illnesses. It announces "a more frequent cleaning schedule" and
11


t2   promises to "complyf] with recommendations provided by HHS, our medical providers, the CDC

13   and other subject matter experts." I know of no updated announcement of any changes to policies        in

t4   the past eleven days, as the outbreak has exploded. On the other hand, the Washington County
l5                 Twitter account seems to make light of the circumstances in the jail during the coronavirus
     Sheriff   s
t6
     pandemic:
t7
18

I9
2A

2t
22

23

24

25

26

      PAGE4 - SUPPLEMENTAL MEMORANDUM REGARDING CORONAVIRUS PANDEMIC
        Case 3:20-cv-00865-IM                       Document 1-1             Filed 05/29/20            Page 21 of 123
                                                                                                                         App'x 20



 1



2

J

4
                                              o          Washington County Sheriff's Office O
                                                         @WCSOOregon


                                              Don't worry! The Washington County
 5                                            Jail has plenty of toilet paper to make it
                                              through these difficult times.
 6
                                              #ToiletPaperPanic
 7
                                              #To let PaperApoca lypse #to let pa per
                                                    i                                       i


 8
                                              #coronavirus #COVlD19
 9

10

11


t2
13

t4                                            1,770 views

15
                                              3:05 PM . 3111120. Twitter Web App
l6
                                              8 Retweets 47 Likes
T7
                                                                                                                       rolls of toilet paper per
       Figure
         '      I   Tweet   from ln'ashington County Sheriffs Office, March I l, 2020. That's a little less than three
                    prrro,     booked into thejafl. But toilet paper shouldnot be thejail's primary concernduringthis pandemic.
l8
        For incarcerated residents, thejail appears to operate as usual. There have been no apparent
t9
20   changes to the meal schedule to stagger interpersonal interactions. Though hand soap is available as

2t   normal, hand sanitizer is not. There have been no apparent cancelations of classes or group activities.

22
     There appears to be no screening of visitors and no changes to visitation.
23
        The Eighth Amendment to the United States Constitution, as incorporated through the
24
     Fourteenth Amendment to the states, protects against "cruel and unusual punishments"; so does
25
     Oregon's Article I, Section 16. This protection includes a guarantee against "deliberate indifference
26

      PAGE   5 - SUPPLEMENTAL MEMORANDUM REGARDING CORONAVIRUS PANDEMIC
        Case 3:20-cv-00865-IM          Document 1-1       Filed 05/29/20       Page 22 of 123
                                                                                                App'x 21



 1   totheseriousmedicalneedsofprisoners." Estellev.Gamble,429U.S.97,l04(1976).Incivil
2
     actions under 42 U.S.C. $ 1983, federal courts use this "deliberate indifference" standard to analyze
J
     causes   of action regarding conditions of confinement or failure to address an incarcerated person's
4
     serious medical needs. See Helling v. McKinney, 509 U.S. 25,29-30 (1993) (allowing a suit to
 5
     proceed alleging that aprison's policy permitting tobacco smoking involuntarily exposed a prisoner
 6

 7
     to health risks). Oregon recognizes that its constitutional guarantee imposes a duty of custodial

 8   officials to "protect inmates from known serious health hazards." Billings v. Gates,323 Or 167,177

 9   (Igg6).The Oregon Supreme Court adopted the federal "deliberate indifference" standard for civil
10
     actions. See id. at 180-81.
11
         But this is not a civil action, and so this Court does not need to inquire into the mental state of
t2
     jail officials or the reasons for the decisions they are making. In this criminal case, the issue before
13
     the Court is whether Rasmussen is eligible for bail and,   if   so, the conditions necessary to ensure his
t4
15   appearance and the safety of the community. Release on personal recognizance is the presumption,

t6   and otherwise conditional release must include only the least onerous conditions necessary for the

t7   above purposes. See ORS 135.245. The seriously hazardous conditions in the
                                                                                         jail   add a new,

18
     potentially deadly layer to the problem of default pretrial detention. This is especially true for
t9
     accused persons like Rasmussen who are particularly vulnerable to this disease.
20

2l
         DATED this 12th day of March,2020
22

23
                                                              /s/Brian R. Decker
                                                              Brian R. Decker, 165548
24                                                            Attorney for Defendant

25

26

      PAGE    6 - SUPPLEMENTAL MEMORANDUM REGARDING CORONAVIRUS PANDEMIC
        Case 3:20-cv-00865-IM           Document 1-1     Filed 05/29/20    Page 23 of 123
                                                                                          App'x 22



 I                                           CERTIFICATE OF SERVICE
 2
        I hereby certify that on March 12,2020,I or    a representative of my   office served the foregoing
 J
     supplemental bail reduction memorandum on the plaintiff by electronically serving a true copy
 4
     thereof as required by UTCR 21.100.
 5

 6                                                           /s/ Brian R. Decker
                                                                             Metropolitan Public Defender
 7

 8

 9

10

1l
t2
13

l4
15

t6
t7
18

t9
20

2l
22

23

24

25

26
     PAGE   1   -   CERTIFICATE OF SERVICE
Case 3:20-cv-00865-IM   Document 1-1   Filed 05/29/20     Page 24 of 123
                                                                      App'x 23




                                                                      Exhibit     1

                                                  COVID-l9 death rate by age
                                                                         Pages:   1


                                                        State v. Vernon Rasmussen

                                                                      20cRI 2593
                     Case 3:20-cv-00865-IM             Document 1-1               Filed 05/29/20         Page 25 of 123
                                                              5e67   bl 9a54f25c32e320ef33 (700 x 552)
                                                                                                                   App'x 24
3t11t2020




                                     COVID-!9 death rate bY age
            Death rate
            15o/o
                                                                                                                          ffia%


            12%



             9"/"
                                                                                                              8%


             6%

                                                                                                  3.6%
             3%
                                                                                  1.596
                                  0.29S          O.27"          o.4%
               0--
                     O.z%o
                                  -I-            --             I
                     10-19 20-29                 30-39          4A-49             50-59 60-59 70-79                        8O+
                                                                            Age

            Source: Chinese Centet for Disease Control and Preverrtion                                        BUSINESS II.ISINER




                                                                                                                                   1t1
https://i.insider.com/5e67b1 9a 54t25c32e320ef33?width=70091o631=jpeg&auto=webp
Case 3:20-cv-00865-IM    Document 1-1    Filed 05/29/20     Page 26 of 123
                                                                        App'x 25




                                                                         Exhibit   2

                        Memorandum from DHS Safetyn Oversight, and Quality to
                                Nursing Facility Providers et al., March 1012020
                                                                            Pages: 6

                                                          State v. Vernon Rasrnussen

                                                                        2)cR12s93
       Case 3:20-cv-00865-IM       Document 1-1      Filed 05/29/20     Page 27 of 123
                                                                                    App'x 26
                                                       Department of Human Services
                   regon                                      Safuty, Oversight and QualitY
                                                          PO Box 14530, Salem, OR 97309
             Kate Brown, Govemor
                                                     3406 Cherry Ave NE, Salem, OR 97303
                                                                     Phone: (503) 373-2227
                                                                        Fax (503) 378-8966
Ref:         NF-20-67 Provider Alert

Date:        March L0,202O

TO           Nursing Facilities Providers, Community Based Care:
             Assisted Living, Residential care, Memory care Facilities
FROM:        Safety, Oversight, and QualitY

SUBJECT: Executive Letter      from Mike McCormick, lnterim Director of           APD



The attached Executive Letter provides additional policies to limit
exposure to the Novet Coronavirus (COVID-19), for immediate
implementation by all Nursing Facilities.



For general information about the DHS Office of SafetY, Oversight and
Quality, visit the DHS Web site at www.oreqon.gov/DHS/. lf You have
questions about this alert, Please contact the Nursing Facility Licensing
Unit at NF .Li      rno       or.us

 FOR CBC PROVIDERS PLEASE CONTACT CBCTEAM@DHSOHA.STATE.OR.US




                     "Assisting People to Become lndependent, Healthy and Safe"
                                 An Equal OPPortunitY EmPloYer
              Case 3:20-cv-00865-IM        Document 1-1     Filed 05/29/20    Page 28 of 123
                                                                                     App'x 27

't,   *
          /             regon                                         Department of Human Services
                                                                         Aging and People with Disabilities
                 Kate Brown, Governor
                                                                                 500 Summer St. NE, E-02
                                                                                          Salem, OR 97301


              March 10,2020

              To:       All Licensed Nursing Facilities                                     )ln
                                                        :,:+:^^
                        All Licensed Residential Care Facilities                            ' \ #*H S  Deparrmenr

                        All LicensedAssisted Living Facilities                                  orHumanservices


                        Including, but not limited to, those with Memory Care Endorsements

              Re:       Executive Letter specifying immediate additional policies to limit
                        exposure to the Novel Coronavirus (COVID-19)


              Dear Providers:

              Background:
              Oregon has recently seen COVID-l9 cases in people without high-risk
              .^pornt.r (i.e., travel to affected regions or contact with known cases). This
              rn.utrt COVID-I9 has spread in communities in Oregon. Community-wide
              measures like hand hygiene and staying home when ill are essential to
              decrease further community spread. The CDC states that early information
              out of China shows that some people are athigher risk of getting very sick
              from this illness. This includes older adults and people who have serious
              chronic medical conditions like heart disease, diabetes, lung disease, and
              people who are immunocompromised. This policy direction is being
              i-p1.-.trted immediately to prevent the spread of COVID-l9 to some of the
              most vulnerable community members in Oregon.

              In consultation with the Oregon Health Authority, based on its public
              health recommendations and under the authority of Executive Order 20-
                is                                      2       the Oregon Department of
              Human Services is adopting policies to:
                    o
                   Restrict and limit entry to nursing facilities, residential care
                   facilities and assisted living facilities, including those with memory
                   care endorsements;
                    o
                   Require 100% screening of all individuals who are allowed to enter
                        facilities;
                    r   Document screening procedures for all visitors; and
                    .   Limit community activities.

                           "Assisting People to Become lndependent, Healthy and Safe"
       Case 3:20-cv-00865-IM       Document 1-1   Filed 05/29/20   Page 29 of 123
                                                                             App'x 28


       These extraordinary actions are being taken to limit the potential for
       residents' exposure to novel Coronavirus (COVID-l9). Long-term care
       facilities should apply infection control principles used to manage
       respiratory infections and outbreaks to COVID-l9.

       We encourage allproviders to monitor the CDC website for information and
       resources and contact their local health department when needed (CDC
       Resources for Health Care Facilities:
                      cdc
       facilities/index.html).

       AUTHORITY
       Governor Brown's Executive             20-03 dated March 8 ,2020.

  L    APPLICATION
       This policy applies to all nursing facilities, residential care and assisted
       living facilities, including those with memory care endorsements. These
       actions are required until further notice, with the understanding that
       guidance from the Department of Human Services may change as the
       situation evolves.

 il.   RATIONALE
       The long-term care facility visitation policy stems from a desire to have a
       uniform policy that is better communicated to stakeholders and maximizes
       facilities' ability to prevent and contain the spread of the COVID-I9 virus.

ilI.   DEFINITIONS
         a. Essential individual includes:
                   o   Facility staff;
                   r Outside medical personnel;
                   o Vendors;
                   r Adult protective services staff;
                   r Licensing/ Survey staff;
                   o Long Term Care Ombudsman and Deputies (not volunteers);
                   r Friends or family members visiting during end-of-life stages;
                        and
                   r Friends or family who are essential for the individual's
                      emotional well-being and care.

                                                                                      2
     Case 3:20-cv-00865-IM         Document 1-1    Filed 05/29/20    Page 30 of 123
                                                                                 App'x 29



        b. Screening        means: the evaluation by   facility staff of every individual
               entering the facility consistent with the screening criteria.
        c.     Screening criteria includes identifying:
                             . Signs or symptoms of a respiratory infection, such       as
                               fever, cough, shortness of breath, or sore throat.
                              o   Contact, in the last 14 days, with someone with a
                                  confirmed diagnosis of COVID-l9, or under
                                  investigation for COVID- 1 9.
                              .   Whether there has been international travel within the
                                  last 14 days to countries with sustained community
                                  transmission. For updated information on affected
                              countries visit:
                              https //www. cdc. gov/coronavirus/20 1 9-
                                       :



                              ncov/travelers/index. html
          d. Restricting means: not being allowed in the facility at all.
          e. Limiting means: Not being allowed in the facility, except for certain'
             situations, such as end-of-life situations or when a visitor is essential
               for the resident's emotional well-being and care.

IV   POLICY
     Effective March 10,2020, facilities must follow CMS guidelines related to
     screening, limiting and restricting visitors (CMS Ref. QSO-20-14-NH
     (March 9, 2020)) and must:

     1.        Restrict visitation of non-essential individuals.
     2.        Screen 100% of essential individuals prior to entry into the building
               consistent with screening criteria.
     3.        Limit visitation of essential individuals.
          a.   If an essential visitor meets any of the screening above, visitors must:
                  i.  Limit their movement within the facility to the resident's room
                 ii. Limit surfaces touched
                 iii.   Use appropriate personal protective equipment (PPE)      - gown,
                        gloves and mask
                 iv.    Limit physical contact with resident



                                                                                             J
Case 3:20-cv-00865-IM      Document 1-1    Filed 05/29/20   Page 31 of 123
                                                                        App'x 30


Allscreenings must be documented via a form and logged. Screening
documentation must be maintained and made available for inspection by
regulatory agencies.

There can only be two essential visitors per resident at a given time.
Essential individuals who meet any of the screening criteria must follow the
limitations listed above.

Facilities shall post signage clearly summarizing the essential individual
visitor policy.

If a facilityhas a suspected, presumptive, or confirmed     COVID-l9 patient,
the facility must:
       .   Consult with local public health.
       .    Notiff its licensing authority (Safety, Oversight   and Quality)
       .    Further restrict visitation.
       .    Maintain a log of visitors and staff interacting with a patient who is
            isolated for presumptive or confirmed COVID-l9.
        .   Be able to identi$z the staff who interacted with the resident and
            resident' s environment.
        .   Restrict all internal group activities to prevent infection exposure
            to other residents.

Effective immediately, facilities shall discontinue community outings
Facilities shall provide guidance and education to residents who
independently engage in community outings, but MAY NOT prevent
residents from embarking on those outings.

Facilities must continue to accommodate medical visits, regardless of
whether such visits are routine, preventive or critical.

Visitation and socializationpromotes emotional wellness for residents. As
such, facilities must provide guidance and technological solutions for
"virhral visits" using tools such as FaceTime and Skype to both residents and
potential visitors who are being denied entry.




                                                                                   4
Case 3:20-cv-00865-IM    Document 1-1    Filed 05/29/20   Page 32 of 123
                                                                     App'x 31


This policy will be updated as additional information is released by the
Centers for Disease Control and Prevention, and the Oregon Health
Authority. The Department will also provide tools to assist facilities with
implementation shortly.

It is so ordered that this policy is in effect from March 10,2020, until



     u
rescinded via executive letter




Michael McCormick, Interim Director
Aging and People with Disabilities Program
Department of Human Services




                                                                              5
Case 3:20-cv-00865-IM   Document 1-1    Filed 05/29/20     Page 33 of 123
                                                                       App'x 32




                                                                       Exhibit 3
                   CDC, Implementation of Mitigation Strategies for Communities
                                            with Local COWD-|9 Transmission
                                                                         Pages: 10

                                                         State v. Vernon Rasmussen

                                                                       20cR12593
                         Case 3:20-cv-00865-IM        Document 1-1          Filed 05/29/20           Page 34 of 123
                                                                                                                      App'x 33
lmplementation of Mitigation Strategies for Communities
with Local C0VID'l9 Transmission

Background
When a novel virus with pandemic potential emerges'
nonpharmaceutical interventions, which will be called
community mitigation strategies in this document, often
are the most readily available interventions to help slow
transmission of the virus in communities. Community
mitigation is a set of actions that persons and communities
can take to help slow the spread of respiratory virus infections.
Community mitigation is especially important before a vaccine
or drug becomes widely available.
The following is a framework for actions which local and state
health departments can recommend in their community to
both prepare for and mitigate community transmission of
COVID-19 in the United States. Selection and implementation
of these actions should be guided by the local characteristics
of disease transmission, demographics, and public health and           Guiding principles
healthcare system capacity.                                            .   Each  community is unique, and appropriate mitigation
                                                                           strategies will vary based on the level of community
Goals                                                                      transmission, characteristics of the community and their
The goals  for using mitigation strategies in communities with             populations, and the local capacity to implement strategies
local COVID-19 transmission are to slow the transmission of                (Table 1).
disease and in particular to Protect:                                  .   Consider all aspects of a community that might be impacted,
. Individuals at increased risk for severe illness, including              including populations most vulnerable to severe illness and
   older adults and persons of any age with underlying health              those that may be more impacted socially or economically,
   conditions (See Appendix A)                                             and select appropriate actions.

.   lhe healthcare and critical infrastructure workforces
                                                                       .   Mitigation strategies can be scaled up or down depending on
                                                                           the evolving local situation.
These approaches are used        to minimize morbidity and mortality
                                                                       .   When developing mitigation plans, communities should
and the social and economic impacts of COVID-19. Individuals,
                                                                           identify ways to ensure the safety and social well-being
communities, businesses, and healthcare organizations are                  of groups that may be especially impacted by mitigation
all part of a community mitigation strategy. These strategies              stritegies, including individuals at increased risk for severe
should be implemented to PrePare for and when there is                     illness.
evidence of community transmission. Signals of ongoing                 .   Activation of community emergency plans is critical for the
community transmission may include detection of confirmed                  implementation of mitigation strategies. These plans may
cases of COVID-19 with no epidemiologic link to travelers or               provide additional authorities and coordination needed for
known cases, or more than three generations of transmission.               interventions to be implemented (Table 2).
Implementation is based on:                                            .   Activities in Table 2 may be implemented at any time
.   Emphasizing individual responsibility for implementing                 regardless of the level of community transmission based on
    recommended personal-level actions                                     guidance on from local and state health officials.
.   Empowering businesses, schools, and community
                                                                       .                         implemented rr.ay vary across the
                                                                           The level of activities
    organizations to implement recommended actions,                        settings described in Table 2 (e.g., they may be at a minimal,/
    paiticularly in ways that protect persons at increased risk of         moderate level for one setting and at a substantial level for
    severe illness                                                         another setting in order tQ meet community response needs).
.   Focusing on.settings that provide critical infrastructure or
                                                                       .   Depending on the level of community spread, local and state
    serviceslo individuals at increased risk of severe illness             public health departments may need to implement mitigation
.                                                                          itt"t"gi"t for public health functions to identify cases and
    Minimizing disruptions to daily life to the extent possible            conduct contact tracing (Table 3). When applied, community
                                                                           mitigation efforts may help facilitate public health activities
                                                                           like contact tracing




(sr1592GA   0r/10/2020
              Case 3:20-cv-00865-IM               Document 1-1          Filed 05/29/20         Page 35 of 123
                                                                                                               App'x 34



Table 1. Local Factors to Consider for Determining Mitigation Strategies

          Factor                                                       (haracteristics

 Epidemiology             . Level of community transmission (see Table 3)
                          . Number and type of outbreaks (e.9., nursing homes, schools, etc.)
                          . lmpact of the outbreaks on delivery of healthcare or other critical infrastructure or services
                          . Epidemiology in surrounding jurisdictions
 Community                . Size of community and population density
 Characteristics          . Level of community engagement/support
                          . Size and characteristics of vulnerable populations
                          . Access to healthcare
                          .   Transportation (e.9., public, walking)
                          .   Planned large events
                          .   Relationship of community to other communities (e.g., transportation hub, tourist destination, etc.)


 Healthcare capacity      . HealthcareworKorce
                          . Number of healthcare facilities (including ancillary healthcare facilities)
                          .   Testing capacity
                          . lntensive care capacity
                          . Availability of personal protective equipment    (PPE)



 Public health capacity   . Public health workforce and availability of resources to implement strategies
                          . Available support from other state/local government agencies and partner organizations




                                                                  2
                                          Case 3:20-cv-00865-IM                        Document 1-1           Filed 05/29/20          Page 36 of 123
                                                                                                                                                                                 App'x 35
Table 2. Community mitigation strategies by setting and by level of community transmission or impact of COVID-l9



                                                        Potential mitigation activities according to level of community transmission 0r impact 0f COVID-l9 by setting
           Factor
                                            None (preparedness phase)                                      Minimalto moderate                                        Substantial

 lndividuals and Families      .   Know where to find local information on                .    Continue to monitor local information about       .   Continue to monitor local information.
 at llome                          COVID-1 9 and local trends of COVID-19 cases.               COVID-19 in your community.                       .   Continue to practice personal protective
 "What you can do to           .   Know the signs and symptoms of COVID-I9                .    Continue to practice personal protective              measures,
 prepare, if you or a family       and what to do if symptomatic:                              measures.                                         .   Continue to put household plan into place
 member gets ill, or if your       >   Stay home when you are sick                         .   Continue to put household plan into action.       .   All individuals should limit community
 community experiences
 spread of COVID-19"
                                   > Callyour health       care provider's office in       .   lndividuals at increased risk of severe illness       movement and adapt to disruptions in routine
                                       advance of a visit                                      should consider staying at home and avoiding          activities (e.9., school and/or work closures)
                                                                                               gatherings or other situations of potential           according to guidance from local officials.
                                   > Limit movement in the community
                                                                                               exposures, including travel.
                                   >   Limit visitors
                               .   Know what additional measures those at high-
                                   risk and who are vulnerable should take.
                               .   lmplement personal protective measures
                                   (e.9., stay home when sick, handwashing,
                                   respiratory etiquette, clean frequently touched
                                   surfaces daily).
                               .   Create a household plan  ofaction in case of
                                   illness in the household or disruption of daily
                                   activities due to COVID-l9 in the community.
                                   > Consider 2-week supply of prescription
                                       and over the counter medications, food
                                       and otheressentials. Know howto getfood
                                       delivered if possible.
                                   >   Establish ways to communicate with others
                                       (e.9., family, friends, co-workers).

                                   >   Establish plans to telework, what to do
                                       about childcare needs, how to adapt to
                                       cancellation of events.
                               .   Know about emergency operations plans for
                                   schools/workplaces of household members.




                                                                                                       3
                                        Case 3:20-cv-00865-IM                     Document 1-1              Filed 05/29/20           Page 37 of 123
                                                                                                                                                                              App'x 36

                                                   Potential mitigation activities a(cording to level of community transmission 0r impact 0f COVID-19 by setting
          Factor
                                           None (preparedness phase)                                     Minimalto moderate                                     Substantial

Schools/childcare            .   Know where to find local information on              .   lmplement social distancing measures:             .   Broader and/or longer-term school dismissals,
                                 COVID-19 and local trends ofCOV|D-19 cases.              >                                                     either as a preventive measure or because of
"What childcare                                                                               Reduce the frequency of large gatherings
facilities, K-1 2 schools,   .   Know the signs and symptoms of COVID-I9                      (e.9., assemblies), and limit the number of       staff and/or student absenteeism.

and colleges and                 and what to do if students or staff become                   attendees per gathering.                      .   Cancellation of school-associated
universities can do to           symptomatic at school/childcare site.                                                                          congregations, particularly those with
                                                                                          > Alter schedules to reduce mixing     (e.9.,
prepare for COVID-19,        .   Review and update emergency operations                       stagger recess, entry/dismissal times)
                                                                                                                                                participation of high-risk individuals.
if the school or facility        plan (including implementation of social                 > Limit inter-school interactions
                                                                                                                                            .   lmplement distance learning if feasible.
has cases ofCOV|D-19,
                                 distancing measures, distance learning if
or if the community is           feasible) or develop plan if one is not available.
                                                                                          > Consider distance or elearning in some
experiencing spread of                                                                        settings
                             .   Evaluate whetherthere are students       orstaff
covtD-19)"
                                 who are at increased risk of severe illness and
                                                                                      .   Consider regular health checks (e.9.,
                                 develop plans for them to continue to work               temperature and respiratory symptom
                                 or receive educational services if there is              screening) of students, staff, and visitors (if
                                 moderate levels of COVID-1 9 transmission or             feasible).
                                 impact.                                              .   Short-term dismissals for school and
                                 >   Parents of children at increased risk for            extracurricular activities as needed (e.9.,
                                     severe illness should discuss with   their           if cases in staff/students) for cleaning and
                                     health care provider whether those students          contact tracing.
                                     should stay home in case ofschool or             .   Students at increased risk of severe illness
                                     community spread,                                    should consider implementing individual plans
                                 > Staffat increased  risk for severe illness             for distance learning, e-learning.
                                     should have a plan to stay home if there are
                                     school-based cases or community spread.
                             .   Encourage staffand students to stay home
                                 when sick and notify school administrators of
                                 illness (schools should provide non-punitive
                                 sick leave options to allow staff to stay home
                                 when ill).
                             .   Encourage personal protective measures
                                 among staff/students (e.9., stay home when
                                 sick, handwashing, respiratory etiquette).
                             .   Clean and disinfect frequently touched
                                 surfaces daily.
                             .   Ensure hand hygiene supplies are readily
                                 available in buildings.



                                                                                                    4
                                         Case 3:20-cv-00865-IM                    Document 1-1            Filed 05/29/20             Page 38 of 123
                                                                                                                                                                                   App'x 37

                                                   Potential mitigation activities according to level of community transmission 0r impact 0f COVID-19 by setting
           Factor
                                           None (preparedness                                          Minimalto moderate                                            Substantial

Assisted living facilities,    .   Know where to find local information on           .   lmplement social distancing measures:                  .   Longer-term closure or quarantine of facility.
senior living facilities and       covlD-19.                                             >   Reduce large gatherings (e.9., group social        .   Restrict or limit visitor access (e.9., maximum
adult day programs             .   Know the signs and symptoms of COVID-I9                   events)                                                of1 perday).
"What facilities can               and what to do if clients/residents or staff          > Alter schedules to reduce mixing      (e.9.,
do to prepare for                  become symptomatic.                                       stagger meal, activity, arrival/departure times)
COVID-1 9, if the facility     .   Review and update emergency operations                > Limit programs with external staff
has cases of COVID-1 9,
                                   plan (including implementation of social
or if the community is                                                                   > Consider having residents   stay in facility and
                                   distancing measures) or develop a plan if one
experiencing spread of                                                                       limit exposure to the general community
                                   is not available.
covtD-19)"                                                                               >
                               .   Encourage personal protective measures
                                                                                             Limit visitors, implement screening

                                   among staff, residents and clients who live       .   Temperature and respiratory symptom
                                   elsewhere (e.g., stay home or in residences           screening of attendees, staff, and visitors.
                                   when sick, handwashing, respiratory               .   Short-term closures as needed (e.9., if cases in
                                   etiquette).
                                                                                         staff, residents or clients who live elsewhere)
                               .   Clean frequently touched surfaces daily.              for cleaning and contact tracing.
                               .   Ensure hand hygiene supplies are readily
                                   available in all buildings.




                                                                                                   5
                                      Case 3:20-cv-00865-IM                     Document 1-1                 Filed 05/29/20         Page 39 of 123
                                                                                                                                                                                   App'x 38

                                                 Potential mitigation activities according to level of community transmission 0r impact 0f (OVlD-'19 by setting
            Factor
                                        None (preparedness phase)                                        Minimalto moderate                                          Substantial

Workplace                  .   Know where to find local information on                 .   Encourage staff to telework (when feasible),       .   lmplement extended telework arrangements
                               COVID-1 9 and local trends of COVID-I 9 cases.              particularly individuals at increased risk of          (when feasible).
"What workplaces can do
to prepare for COVID-I9,   .   Know the signs and symptoms of COVID-I9
                                                                                           severe illness.                                    .   Ensure flexible leave policies for staff who
if the workplace has           and what to do if staff become symptomatic at           .   lmplement social distancing measures:                  need to stay home due to school/childcare
cases of COVID-I 9, or         the worksite.                                                                                                      dismissals.
                                                                                           >   lncreasing physical space between workers
if the community is        .   Review update, or develop workplace plans to                    at the worksite                                .   Cancel non-essential work travel.
experiencing spread of         include:                                                    > Staggering work schedules                        .   Cancel work-sponsored conferences,
covtD-19)"
                               >   Liberal leave and telework policies                     >   Decreasing social contacts in the workplace
                                                                                                                                                  tradeshows, etc.

                               > Consider 7-day     leave policies for people   with           (e.9., limit in-person meetings, meeting for
                                   COVID-19 symptoms                                           lunch in a break room, etc.)

                               > Consider alternate team approaches for                .   Limit large work-related gatherings (e.9., staff
                                   work schedules.                                         meetings, after-work functions).
                           .   Encourage employees to stay home and                    .   Limit non-essential work travel.
                               notify workplace administrators when sick               .   Consider regular health checks (e.9.,
                               (workplaces should provide non-punitive
                                                                                           temperature and respiratory symptom
                               sick leave options to allow staff to stay home              screening) of staff and visitors entering
                               when ill).                                                  buildings (if feasible).
                           .   Encourage personal protective measures
                               among staff (e.9., stay home when sick,
                               handwashing, respiratory etiquette).
                           .   Clean and disinfect frequently touched
                               surfaces daily.
                           .   Ensure hand hygiene supplies are readily
                               available in building.




                                                                                                     6
                                   Case 3:20-cv-00865-IM                     Document 1-1                 Filed 05/29/20           Page 40 of 123
                                                                                                                                                                             App'x 39

                                              Potential mitigation activities according to level of community transmission 0r impact 0f C0VID-19 by setting
         Factor
                                        None (preparedness phase)                                      Minimalto moderate                                      5ubstantial

(ommunity and faith-     .   Know where to find local information on                 .    lmplement social distancing measures:             .   Cancel community and faith-based gatherings
based organizations          COVID-19 and local trends ofCOV|D-19 cases.                 >                                                      of any size.
                                                                                             Reduce activities (e.9., group congregation,
"What organizations      .   Know the signs and symptoms of COVID-I9                         religious services), especially for
can do to prepare            and what to do if organization members/staff                    organizations with individuals at increased
for COVID-I 9, if the        become symptomatic.                                             risk of severe illness.
organizations has        .   ldentifo safe ways to serve those that are at                > Consider offering video/audio of events.
cases ofCOV|D-19, or
if the community is
                             high risk or vulnerable (outreach, assistance, etc.).   .    Determine ways to continue providing support
experiencing spread of
                         .   Revieq update, or develop emergency plans                     services to individuals at increased risk of
                             for the organization, especially consideration              ' severe disease (services, meals, checking in)
covlD-19)"
                             for individuals at increased risk of severe                  while limiting group settings and exposures.
                             illness.                                                .    Cancel large gatherings (e.9., >250 people,
                         .   Encourage staff and members to stay home                     though threshold is at the discretion of the
                             and notify organization administrators of                    community) or move to smaller groupings.
                             illness when sick.                                      .    For organizationsthat serve high-risk
                         .   Encourage personal protective measures                       populations, cancel gatherings of more than
                             among organization/members and staff                         10 people.
                             (e.9., stay home when sick, handwashing,
                             respiratory etiquette).
                         .   Clean frequently touched surfaces at
                             organization gathering points daily.
                         .   Ensure hand hygiene supplies are readily
                             available in building.




                                                                                                   7
                                        Case 3:20-cv-00865-IM                  Document 1-1               Filed 05/29/20           Page 41 of 123
                                                                                                                                                                                   App'x 40

                                                    Potential mitigation activities according to level of community transmission 0r impact 0f C0VID-19 by setting
            Factor
                                           None (preparedness phase)                                  Minimalto moderate                                             Substantial

Healthcare settings and       .   Provide healthcare personnel ([HCP], including      .   lmplement changes to visitor policies to             .   Restrict or limit visitors (e.9., maximum of 1 per
healthcare provider               staff at nursing homes and long-term care               further limit exposures to HCB residents, and            day)   to reduce facility-based transmission.
(includes outpatient,             facilities) and systems with tools and guidance         patients. Changes could include temperature/         .   ldentify areas of operations that may be
nulsing homes/long-term           needed to support their decisions to care for           symptom checks for visitors, limiting visitor
                                                                                                                                                   subject to alternative standards of care and
care facilities, inpatient,       patients at home (or in nursing homes/long-             movement in the facility, etc.                           implement necessary changes (e.9., allowing
telehealth)                       term care facilities).                              .   lmplement triage before entering facilities              mildly symptomatic HCP to work while
"What healthcare settings     .   Develop systems for phone triage and                    (e.9., parking lot triage, front door), phone            wearing a facemask).
including nursing homes/          telemedicine to reduce unnecessary healthcare           triage, and telemedicine to limit unnecessary        .   Cancel elective and non-urgent procedures
long-term care facilities,        visits.                                                 healthcare visits.
                                                                                                                                               .   Establish cohort units or facilities for large
can do to prepare for         .   Assess facility infection control programs;         .   Actively monitor absenteeism and respiratory
                                                                                                                                                   numbers of patients.
COVID-19, if the facilities
                                  assess personal protective equipment (PPE)              illness among HCP and patients.
has cases   ofCOV|D-l9,                                                                                                                        .   Consider requiring all HCP to wear a facemask
or if the community is
                                  supplies and optimize PPE use.                      .   Actively monitor     PPE   supplies.
                                                                                                                                                   when in the facility depending on supply.
experiencing spread of
                              .   Assess plans for monitoring of HCP and plans        .   Establish processes to evaluate and test large
covtD-19)"                        for increasing numbers of HCP if needed.
                                                                                          numbers of patients and HCP with respiratory
                              .   Assess   visitor policies.                              symptoms (e.9., designated clinic, surge tent).
                              .   Assess HCP sick leave policies (healthcare          .   Consider allowing asymptomatic exposed         HCP
                                  facilities should provide non-punitive sick leave       to work while wearing a facemask.
                                  options to allow HCP to stay home when ill).        .   Begin to cross train HCP for working in other
                              .   Encourage HCP to stay home and notify                   units in anticipation of staffing shortages.
                                  healthcare facility administrators when sick.
                              .   ln conjunction with local health department,
                                  identify exposed HCP, and implement
                                  recommended monitoring and work
                                  restrictions.
                              .   lmplement triage prior to entering facilities
                                  to rapidly identify and isolate patients with
                                  respiratory illness (e.9., phone triage before
                                  patient arrival, triage upon arrival).




                                                                                                  8
                   Case 3:20-cv-00865-IM               Document 1-1             Filed 05/29/20         Page 42 of 123
                                                                                                                        App'x 41



Table 3. Potential mitigation strategies for public health functions

                              Public health (0ntr0l activities by level 0f C0VID-19 (0mmunity transmission

                   None/minimal                                    Moderate                                     Substantial

 Evidence of isolated cases or limited
                                                Widespread and/or sustained                    Large scale community transmission,
 community transmission, case                                                                  healthcare staffi ng signifi cantly
                                                transmission with high likelihood or
 investigations underway, no evidence                                                          impacted, multiple cases within
                                                confirmed exposure within communal
 of exposure in large communalsetting,
                                                settings with potentialfor rapid increase      communal settings like healthcare
 e.g., healthcare facility, school, mass
                                                in suspected cases.                            facilities, schools, mass gatherings etc.
 gathering.

 .   Continue contact tracing, monitor          . May reduce contact tracing if                . May reduce contact tracing if
     and observe contacts as advised in             resources dictate, prioritizing to those       resources dictate, prioritizing to those
     guidance to maximize containment               in high-risk settings (e.9., healthcare        in high-risk settings (e.9., healthcare
     around cases.                                  professionals or high-risk settings            professionals or high-risk settings

 . lsolation of confirmed COVID-19 cases            based on vulnerable populations or             based on vulnerable populations or
                                                    critical infrastructure).                      critical infrastructure).
     until no longer considered infectious
     according to guidance.                     . Encourage HCP to more strictly               . Encourage HCP to more strictly
 . For asymptomatic close contacts                  implement phone triage and                     implement phone triage and
                                                    telemedicine practices.                        telemedicine practices.
     exposed to a confirmed COVID-19
     case, consideration of movement            .   Continue COVID-I9 testing of               .   Continue COVID-I9 testing of
     restrictions based on risk level, social       symptomatic persons; however, if               symptomatic persons; however, if
     distancing.                                    testing capacity limited, prioritize           testing capacity limited, prioritize
 . Monitoring close contacts                        testing of high-risk individuals.              testing of high-risk individuals.
                                  should be
     done by  jurisdictions to the extent
     feasible based on local  priorities and
     reS0urces.
 . Encourage HCP to develop phone
     triage and telemedicine practices.
 .   Test individuals with signs and
     symptoms compatible with COVID-1 9.
 . Determine methods to streamline
     contact tracing through simplified
     data collection and surge if needed
     (resources includin g staffi ng through
     colleges and other first responders,
     technology etc.).




                                                                        9
                Case 3:20-cv-00865-IM                     Document 1-1        Filed 05/29/20          Page 43 of 123
                                                                                                                      App'x 42



Appendix A: Underlying medical conditions that may increase the risk of serious C0VID-19 for individuals
of any age.
.   Blood dirorders (e.g., sickle cell disease or on blood thinners)
.   Chronic kidney direase as defined by your doctor. Patient has been told to avoid or reduce the dose of mdications because
    kidney disease, br is under treatment for kidney disease, including receiving dialysis
.   Chronic liver diceare as defined by your doctor. (e.g., cirrhosis, chronic hepatitis) Patient has been told to avoid or reduce the
    dose of medications because liver disease or is under treatment for liver disease.
.   Cornprornised irnmune cystem (immunocupprecsion) (e.g., seeing a doctor for cancer and treatment such as chemotherapy
    or radiation, received an organ or bone marrow transplant, taking high doses of corticosteroids or other immunosuppressant
    medications, HIV or AIDS)
.   Current or recent pregnancy in the last two           weeks
.   Endocrine dicorders     (e.g., diabetes   mellitus)
.   Metabolic disorderc (such as inherited metabolic disorders and mitochondrial disorders)
.   Heart diceare   (such as congenital heart disease, congestive heart failure and coronary artery disease)
.   Lung disease including asthma or chronic obstructive pulmonary disease (chronic bronchitis or emphysema) or other chronic
    conditions associated with impaired lung function or that require home oxygen
.   Neurological and neurologic and neurodevelopment conditionc [including disorders of the brain, spinal cord, peripheral
    nerve, and muscle such as cerebral palsy, epilepsy (seizure disorders), stroke, intellectual disability, moderate to severe
    developmental delay, muscular dystrophy, or spinal cord injuryJ.




                                                                       10
Case 3:20-cv-00865-IM    Document 1-1     Filed 05/29/20   Page 44 of 123
                                                                      App'x 43




                                                                      Exhibit   4

                                   Oregon Health Authority, Interim public health
                        tecontnendationsfor rcsponse to COWD-79 cases in Oregon
                                                                          schools

                                                                         Pages:2



                                                                      20cR12593
       Case 3:20-cv-00865-IM            Document 1-1        Filed 05/29/20       Page 45 of 123
                                                                                               App'x 44

                        h    ity

lnterim public health recommendations for response to COVID-19 cases
in Oregon schools
March 8,2O2O



Background
Oregon has recently seen COVID-l9 cases in people without high-risk exposures (i.e', travel to affected
regions or contact with known cases). This means COVID-l9 has spread in communities in Oregon.
Community-wide measures like hand hygiene and staying home when ill are essential to decrease further
community spread. Measures such as complete closure of a school or schools for extended periods of time
come with significant detrimental effects to communities, and their public health benefit in containing the
spread of COVID-|9 remains unclear at this point. Other measures, outlined below, should be deployed
by schools first, with extended closures viewed as a measure of last resort.

School-based measures
School-based measures for mitigation of community spread of COVID-19 are advised, including telling
students, their parents and school staff to remain home while ill, screening students for cough illness at
the start of the school day, reinforcement of handwashing, and increasing frequency of cleaning high-
touch surfaces. Additional measures are based on the concept of "social distancing" - i.e', reducing
interactions between people, such as staggering lunches and recesses or dividing into smaller groups.
Although aggressive measures such as complete closure of a school or schools for extended periods of
time are being used by numerous countries and sporadically in the United States, data regarding the
appropriate timing, duration, geographic scale and effectiveness of such measures are lacking.

Nationally and in Oregon, few children have tested positive for COVID-19. Older populations, especially
those with underlying health conditions, are at far greater risk. The public health benefit of school
closures is likely low compared to the negative impacts on communities and populations facing health
and social inequities, More than 22,000 students in Oregon, for example, experienced some form of
homelessness in 2019. For many students, schools may be the only place to access regular meals or
medical care. Many parents and caregivers have jobs that don't offer paid time off. Furthermore, extended
school closures might increase contact rates within households or at other social gatherings.

The Centers for Disease Control and Prevention (CDC) has issued Interim Guidance for Administrators
of US Childcare Programs andK-12 Schools to Plan, Prepare, and Respond to Coronavirus Disease 2019
(COVID-19). This document recommends that schools collaborate with local health officials to develop
plans to protect the school community while minimizing disruption to teaching and learning.

In2017,CDC published Community Mitigation Guidelines to Prevent Pandemic Influenza. Although
focused on influenza, many of the recommendations apply broadly to large outbreaks of viral respiratory
disease. CDC concluded that preemptive, coordinated school dismissals might be recommended during
the early stages of a severe or extreme influenza pandemic, but did not find sufficient evidence to advise
such dismissals during an influenza pandemic of mild or moderate clinical severity, similar to what we
are currently seeing with   COVID-l9 in Oregon.
The Oregon Health Authority Public Health Division has a High-Impact Pathogen Plan of Operations that
identifies assets for use in planning for and identifying high-impact communicable pathogens, monitoring
related health effects, and mitigating spread to limit the health burden from outbreaks of these pathogens.
         Case 3:20-cv-00865-IM                    Document 1-1   Filed 05/29/20   Page 46 of 123
                                                                                             App'x 45


Recently revised in December 2019, it recommends that closure of facilities such as schools can be
considered for more severe illnesses, and only after weighing the benefits against disruption to
communities.

Recommendation
At this time, OHA recommends against closing schools and campuses where no cases of COVID-19 are
present. OHA also recommends that schools, colleges and universities consider all alternatives before
closing a school, college or university in the event that a COVID-l9 case is detected among students or
staff. Schools, colleges and universities should make decisions in concert with public health authorities,
based on real-time information about COVID-19 and its transmission and using public health best
practices. Meanwhile, schools, colleges and universities should emphasize the simple things people can
do to keep healthy and remind students, faculty and staffwho are ill not to attend school and remain at
home. OHA will continue to reassess this recommendation as the outbreak continues.

References
Qualls N, Levitt A, Kanade N, et al. Community Mitigation Guidelines to Prevent Pandemic Influenza     -
United States, 2017. MMWR Recomm P..:ep 2017;66(No. RR-l):1-34. DOI:
htto://dx. doi. ors/ I 0.   I 55   85/mmwr.n660   Ial
Centers for Disease Control and Prevention. Interim Guidance for Administrators of US Childcare
Programs and K-12 Schools to Plan, Prepare, and Respond to Coronavirus Disease 2019,
https://www.cdc.gov/coronavirus/2019-ncov/specific-groups/guidance-for-schools.html

Oregon Health Authority Public Health Division. High-Impact Pathogen Plan of Operations (HIPPO),
December 2019.
Case 3:20-cv-00865-IM   Document 1-1   Filed 05/29/20     Page 47 of 123
                                                                      App'x 46




                                                                      Exhibit   5

                  Peter Wagner and Emily Widra, No need to waitfor pandemics,
                                                                  March 6,2020
                                                                         Pages:6

                                                        State v. Vernon Rasmussen

                                                                      20cR12593
                         Case 3:20-cv-00865-IM                       Document 1-1             Filed 05/29/20            Page 48 of 123
                                          No need to wait for pandemics: The public health case for criminal justice reform I Prison Policy lnitiative
                                                                                                                                           App'x 47
3t11t2020




                  No need to wqit for pondemics: The public heolth cqse for
                  criminql iuslice reform
                  We offer       five examples of policies that could slow the spread of a viral pandemic
                  in prisons and            jails - and would mitigate the everyday impact of incarceration                                       on
                 public health.

                  by Peter Wagner and Emily Widra, March 6,2020

                  The United States incarcerates a greater share of its population thut ry*g1he{!4]or}in_!4.9
                  1lrlg5g, so it is urgent that
                                                policymakers think about how a viral pandemic would impact
                  p*pi. in prisons, in jails, on probation, and on parole, and to take seriously the public health
                  case for criminal justice reform.

                  Below, we offer five examples of common sense policies that could slow the spread of the
                  virus. This is not an exhaustive list, but a first step for governors and other state-level leaders
                  to engage today, to be followed by further much-needed changes tomorrow.

                                                                   justice-involved population disproportionately
                  Quick action is necessary for two reasons: the
                  has health conditions that make them more vulnerable, and making policy changes requires
                  staffing resources that will be unavailable if a pandemic hits.

                  The incarc eratedand justice-involved populations contain a number of groups that may be
                  particularly vulnerable to COVID-19, the novel coronavirus. Protecting vulnerable people
                  would improve outcomes for them, reduce the burden on the health care system, protect
                  essential correctional staff from illness, and slow the spread of the disease.




                                                                                                                                                         1t6
https ://wwrv. pri son pol icy. org/blogI 2020 I O3 I 06/pandemic/
                           Case 3:20-cv-00865-IM                          Document 1-1          Filed 05/29/20            Page 49 of 123
3t11t2020                                   No need to wait for pandemics: The public health case for criminal justice reform I Prison Policy lnitiative
                                                                                                            App'x 48
                                                                             Prevalence of health condition by
                                                                                        PoPulation
                                                                                   State Federal United
                               condition
                          Health                                           Jails prisons     prisons States
                    Ever tested positive for                               2.5o/o    6.00/o                                               O.5o/o
                    Tuberculosis
                    Asthma                                                 20.!o/o  !4.9o/o                                              I0.2o/o
                    Cigarette smoking                                       n/a 64.70/o 45.2o/o                                          2L.2o/o
                    HIV positive                                           L.3o/o    I-3o/o                                               0.4o/o
                    High blood                                             3O.2o/o   26.30/o                                             18.1olo
                    p   ressu re/hyperte nsi o n
                    Diabetes           /high
                                       .2o/o          blood
                                                 9.Oo/o                    7                                                              6.50/o
                    su9ar
                            problems l0.4o/o
                    Heart-related                9.Bo/o                                                                                   2.9o/o
                    Pregnancy         5.Oo/o 4.Oo/o 3.Oo/o                                                                                3.9o/o
                   Health conditions that make respiratory diseases like COVID- 19 more dangerous are far more common in the
                   incarcerated population than in the general U.S. population. Pregnancy data comeJrom our report, Prisons
                   neglect pregnant women in their healthcare policies, the CDCb 2010 Pregnancy Rates Among U.S. Women,
                   and clatafrom the 2010 Census. Cigarette smoking data arefrom a 2016 study, Cigarette smoking among
                   inmqtes by race/ethnicity, and all other data arefrom the 2015 BJS report, Medical problems of state and
                  federal prisoners and jail inmates, 2011-12, which does not o.ffer separate dataJbr the.federal and state
                                                                                                                              prison
                  populations. Cigarette smoking   may   be part of the explanation of the higher fatality rate in China among men,
                   who arefar more likely to smoke than women.

                                                                                                 If a pandemic hits    and uP to
                   The other reason to move quickly is that, on                    a             40% Of  g,Vefnment -lAWgefS Afe
                   good day, establishing and implementing                      new               either Sf Ck Or tAking CAf e OI
                   policies and practices is something that                    the                sick relatives     poIiCA Change
                   government finds challenging to do on top                      of                             -
                                                                                                 iS g7ing tO be mUCh hArder And
                   its other duties. If a pandemic hits and up                   to              take JAr lOnger.
                   40o/o of government lawyers are either sick or
                   taking care of sick relatives and most of the
                   rest are working from home, making policy
                   change is going to be much harder and take far longer. If the government wants to protect
                   both justice-involved people and their already overstretched justice system staff from getting
                   the virus and spreading it further, they need to act now.

                   Here are five places to start:

                          1. Release      medically fragile and older adults. Jails and prisons house large numbers of
                                 people with chronic illnesses and complex medical needs, who are more vulnerable to
                                 becoming seriously ill and requiring more medical care with COVID-l9. And the
                                 growing number of older adults in prisons are at higher risk for serious complications
                                 from a viral infection like COVID-19. Releasing these vulnerable groups from prison
                                 and jail will reduce the need to provide complex medical care or transfers to hospitals
                                 when staff will be stretched thin. (In Iran, where the virus has been spreading for
                                 several weeks longer than in the U.S., the government just gave temporary release to
                                 almost a quarter of their total prison population.) @
hft ps ://www. prison pol icy.   org/blogl2020   I O3 I   06/pandem ic/                                                                                    2t6
                           Case 3:20-cv-00865-IM                        Document 1-1             Filed 05/29/20            Page 50 of 123
3t11t2020                                    No need to wait for pandemics: The public health case for criminal justice reform I Prison Policy lnitiative

                         2. Stop charging medical co-pays in prison. Most prison systems have a short-sighted
                                                                                                                App'x 49
                            policy that discourages sick people from seeking care: g&{gtl}g$g*tff:ygllg
                            p-gUiyqlgn!-g-t]rU"{r1|19-$.-.€dg[efr" in copays to see a doctor. In the context of COVID-
                            19, not receiving immediate, appropriate medical care means allowing the virus to
                            spread across alarge number of people in a very confined space. These policies should
                            all be f-gp_gdg$, but at a minimum should be immediately suspended until the threat of
                            pandemic is over. (This will also reduce the administrative burden of processing and
                            collecting these fees.)
                         3. Lower jail admissions to reduce "jail churn." About one-third of the people behind
                            bars are in local jails, but because of the shorter length of stay in jails, more people
                            churn through jails in a day than are admitted or released from state and federal
                            prisons in 2 weeks. In Florida alone, more than 2,000 people are admitted and nearly
                            as many are released from county jails each day. @ As we explained in a 2017 report,
                            there are 1ngn-y.y?y-q [o:Stplp,!ge{gfq_Lq-fS{U_c.9.9_bgS in local jails; for example, by:
                            reclassifying misdemeanor offenses that do not threaten public safety into non-jailable
                            offenses; using citations instead of arrests for all low-level crimes; and diverting as
                            many people as possible people to community-based mental health and substance
                            abuse treatment. O State leaders should never forget that local jails are even less
                            equipped to handle pandemics than state prisons, so it is even more important reduce
                            the burden of a potential pandemic on jails.
                         4. Reduce unnecessary parole and probation meetings. People deemed "low risk"
                            should not be required to spend hours traveling to, traveling from, and waiting in
                            administrative buildings for brief meetings with their parole or probation officers.
                            Consider discharging people who no longer need supervision from the supervision
                            rolls and allow as many people as possible to check in by telephone.
                         5.   Eliminate parole and probation revocations for technical violations. ln20I6,
                              approximately QQrQ0-_Q.pg"gpLq were returned to state prison (and a larger number were
                              arrested), not because they were convicted of a new criminal offense, but because of a
                              technical violation of probation and parole rules, such as breaking curfew or failing a
                              drug test. States should cease locking people up for behaviors that, for people not on
                              parole or probation, would not warrant incarceration. Reducing these unnecessary
                              incarcerations would reduce the risk of transmitting a virus between the facilities and
                              the community, and vice versa.

                   There is one more thing that every pandemic plan needs to include: a commitment to
                   continue finding ways      once this potential pandemic ends    to minimize the number of
                                           -                                    -
                   confined people and to improve conditions for those who are incarcerated, both in
                   anticipation of the next pandemic and in recognition of the every day plublic health impact of
                   incarceration.

                  None of the ideas in this briefing are new. All five are well established criminal justice
                  reforms that some jurisdictions are already partially implementing and many more are
                  considering. These ideas are not even new to the world of pandemic planning, as we found
                  some of them buried in brief mentions in the resources listed below       albeit after many
                                                                                         -
                  pages about the distribution of face masks and other technical matters. Correctional systems
                  need to be able to distribute face masks to the people who need them, of course, but making
                  urgent policy decisions about changing how and where you confine people is not something
https ://www. pri son policy. org/blogl   2O2O I O3 I 06/pandem   ic/                                                                                       3/6
                            Case 3:20-cv-00865-IM                       Document 1-1            Filed 05/29/20            Page 51 of 123
3t11t2020                                   No need to wait for pandemics: The public health case for criminal justice reform I Prison Policy lnitiative

                  that should be relegated to a sentence about how agencies may want to "consider
                                                                                                                                            App'x 50
                  implementing alternative strategies."

                  The real question is whether the criminal justice system and the political system to which it
                  is accountable are willing to make hard decisions in the face of this potential pandemic, in
                  the face of the one that will eventually follow, and in the context of the many public health
                  costs of our current system of extreme punishment and over-incarceration.




                  Appendix: Other resoulces for proclitioners

                  While preparing this briefing, the Prison Policy Initiative identified some resources that may
                  be helpful for facilities and systems that may be starting from scratch on a COVID-19
                  response plan, which we share below. This list is not intended to be comprehensive, and will
                  hopefully soon be out of date as other agencies update and share their own plans:

                        .    Correctional facilities pandemic influenza planning checklist, CDC, September 2007
                             (This checklist is very helpful, but many of the links in the document are broken as of
                             this publication. Presumably the CDC will update this soon.)
                        .    Pandemic influenza and jail facilities and populations, Laura Maruschak, et. al.,
                             American Journal of Public Health, September 2009
                        .    Pandemic influenza preparedness and response planning: guidelines for community
                             corrections, Patricia Bancroft, American Probation and Parole Association, August
                             2009
                        .    How public health and prisons can partner for pandemic influenza preparedness: A
                             report from Georgia, Anne C. Spaulding, et al, April 2009



                  Foolnoles
                                                                                             states may want to see this table based on data   from the
                      Earlier this week, Iran reportedly released about 54,000               Census ofJails,2013:
                      incarcerated people with sentences under five years,
                      which is almost a quarter of their total prison population
                      of 240,000 people, based on 2018 data from the World
                      Prison Brief. <'

                   2. Although national numbers      ofjail releases per day are
                      not available, the number ofjail admissions         10.6
                      million annually
                                                                      -
                                            is relatively stable, with the jail
                                         -
                      population tuming over quickly, at an average rate of
                       54o/o each week. Assuming, then, that the nttmber of
                      admissions is about the same as the number of releases,
                      we estimate that about 29,000 people are released from
                      jails in the U.S. every day (10.6 million divided by 365
                      days per year). [n comparison, in 2017 , state and federal
                      prisons admitted and released over 600,000 people,
                      averaging about 1 2,000 releases a week or I ,700 per day.
                       For state-by-state data, we estimated the number of
                      releases in a similar fashion      we divided the number
                                                      -
                      of annual admissions and releases, obtained from the
                      Census ofJails,2013,by 365 days. Govemors ofother



https ://www. prison pol cy. org/blogl
                        i                2O2O I O3 I 06lpan dem   ic/                                                                                      4t6
                           Case 3:20-cv-00865-IM                    Document 1-1                Filed 05/29/20          Page 52 of 123
3t't1t2020                                No need to wait for pandemics: The public health case for criminal justice reform I Prison Policy lnitiative

                                                 Jail                 Jail                  i                                              App'x 51
                       State                     Admissions           Releases
                                                                                                                                                without
                                                                                         3. Policymakers should also double their efforts
                       Alabama                   2g6,g43              24g,4tg               slowrng down actual releases
                                                                                                                                            -
                                                                                                                               to plan for a continuity
                       Alaska                    5,392                3,686                                                -
                                                                                            of health care after release, including getting people
                       Arizona                   2L0,399              202,484               signed up for Affordable Care Act coverage and giving
                                                                                            them referrals for other treatment as needed' <'
                       Arkansas                  258,321              232,255
                       California                t,L02,972            995,338
                       Colorado                  2Lt,397              197,866
                       District of               12,008               72,238
                       Columbia
                       Florida                   732,602              680,801
                       Georgia                   602,648              537,857
                       Idaho                     104,539              50,384
                       Illinois                  315,553              290,264
                       Indiana                   270,4L5              277,994
                       Iowa                      L27,t79              r23,693
                       Kansas                    r53,9r4              r42,759
                       Kentucky                  548,733              509,4L3
                       Louisiana                 3t7,091              334,73A
                       Maine                     37,995               33,934
                       Maryland                  156,659              164,736
                       Massachusetts             58,1 15              76,253
                       Michigan                  359,631              348,584
                       Minnesota                 188,662              180,393
                       Mississippi               L25,96r              119,682
                       Missouri                  252,r3L              239,562
                       Montana                   48,4r8               39,L79
                       Nebraska                  72,6L6               72,687
                       Nevada                    r44,256              746,657
                       New
                                                 20,847               22,187
                       Hampshire
                       New Jersey                L47,OBB              t34,407
                       New Mexico                150,488              L42,035
                       New York                  219,320              20L,939
                       North Carolina           4L7,r99               433,70O
                       North Dakota             39,367                35,979
                       Ohio                     405,313               395,648
                       Oklahoma                 409,293               261,454
                       Oregon                   L76,549               L72,476
                       Pennsylvania             2O9,732               213,319
                       South
                                                 30L,594              325,976
                       Carolina
                       South Dakota              56,477              56,851
                       Tennessee                46L,375               439,364
                       Texas                    L,t44,687            r,093,223
                       Utah                     97,509               98,651
                       Virginia                 355,549              304,466
                       Washington               283,627              305,963
                       West Virginia            47,439               46,27O
                       Wisconsin                227,243              2OB,406
                       Wyoming                  29,384               30,803


https ://www. pri sonpol icy. org/blogl 2020 I 03 I 06/pandem ic/                                                                                         si6
                         Case 3:20-cv-00865-IM                     Document 1-1              Filed 05/29/20            Page 53 of 123
3t11t2020                                No need to wait for pandemics: The public health case for criminal justice reform I Prison Policy lnitiative
                                                                                                 App'x 52
                  Peterl|agnerisExecutiveDirectorofthePrisonPolicyInitiatiu,.@|Fullbio|Contact)EmilyWidra
                  is a Research Analyst at the Prison Policy Initiative. (Other articles I Full bio I Contact)




https://www. prison policy.org/blog I 2020 I 03 I O6lpandemic/                                                                                          6/6
Case 3:20-cv-00865-IM   Document 1-1    Filed 05/29/20     Page 54 of 123
                                                                       App'x 53




                                                                       Exhibit     6

                         FW: Corona Virus and Jail Visiting' Email from Karlyn
                                             Degman to Mary Bruington et al.

                                                                          Pages:   1


                                                         State v. Vernon Rasmussen

                                                                       20cR12593
     Case 3:20-cv-00865-IM             Document 1-1         Filed 05/29/20         Page 55 of 123
                                                                                                 App'x 54



From: Karlyn Degman
Sent: Sunday, March L,2O2O 10:02 PM
To:                               Mary Bruington                                      Erin Calvert
                                  ; Richard Moellmer
Stephanie Brown                                               ; John Koch


Cc: Pat Garrett
Subject: FW: Corona Virus and JailVisiting

Greetings:

The Washington County Jail updated our lntake process as the initial news of the Corona virus was
coming in several weeks ago. We worked with county Health and Human Services (HHS) and our
medicalservices contractors to update the questions we ask arrestees upon arrival. We work closely
with our medical services providers to screen every patient in order to obtain and document more
information when a patient reports any active or contagious illness, or shows signs/symptoms of active
or contagious illness. We are equipped with personal protection equipment for both staff and patients,
in order to prevent wide spread exposure. We also take precautions to isolate any individual we believe
may be at risk of spreading any infection to others. We have reviewed procedures again with our staff to
ensure full understanding. We are also on a more frequent cleaning schedule, with focus on disinfecting
commonly used su rfaces.

Undersheriff Fischer has started sending out daily updates on the status of the Corona virus and we will
continue to be diligent in complying with recommendations provided by HHS, our medical providers, the
CDC and other subject matter experts. We are committed to the care and well being of our
community. Regarding professional visitors, we will continue to work with all visitors in order to keep
linesofcommunicationsandtheopportunitiestohaveaccesstoclientsuninterrupted. lfsomeonein
custody is medically unstable or contagious, we will advise you at the time of your visit so other
arrangements can be made.

lf you have other questions or concerns, please feelfree to contact me directly.

Kind regards,



Cmndr. Karlyn Degman
Washington County Jail
Case 3:20-cv-00865-IM   Document 1-1   Filed 05/29/20   Page 56 of 123
                                                                  App'x 55
          Case 3:20-cv-00865-IM               Document 1-1 Filed 05/29/20           Page 57 of 123
                                               3/20/2020 10:02 AM
                                                   20CR12593                                       App'x 56


1

2

3

4                       IN THE CIRCUIT COURT OF THE STATE OF OREGON

5                                 FOR THE COUNTY OF WASHINGTON

6      STATE OF OREGON,                                  )      No. 20CR12593
                                                         )
7                                Plaintiff,              )      Motion to Withdraw
8              vs.                                       )
                                                         )
9      VERNON LEE RASMUSSEN,                             )
                                                         )
10                               Defendant.              )
11             Brian Decker, attorney of record for the defendant, moves to withdraw from any

12    further representation of the defendant for the reasons in the affidavit filed herewith.

13             Because conflict withdrawal is mandatory and because the Court has implemented

14    level-three restrictions to avoid unnecessary hearings, Decker further requests that this

15    motion be granted on the pleadings without a hearing and that the case management

16    conference currently scheduled for Monday, March 23, at 3:00 p.m. be reset to provide

17    sufficient time for new counsel to appear.

18             March 20, 2020. ___________.

19
                                                             /s/Brian R. Decker
20                                                           Brian Decker, OSB# 165548
                                                             Attorney for Defendant
21

22
      AUTHORITY:
23
      ORS 9.380(2)
24

25

26


PAGE 1 - MOTION, AFFIDAVIT AND ORDER TO WITHDRAW


                                           METROPOLITAN PUBLIC DEFENDER
           400 E. MAIN STREET, SUITE 210    HILLSBORO, OREGON 97123-4166 503-726-7900   FAX 503-726-4950
          Case 3:20-cv-00865-IM               Document 1-1        Filed 05/29/20    Page 58 of 123
                                                                                                   App'x 57


1

2

3

4                       IN THE CIRCUIT COURT OF THE STATE OF OREGON

5                                 FOR THE COUNTY OF WASHINGTON

6      STATE OF OREGON,                                  )        No. 20CR12593
                                                         )
7                                Plaintiff,              )        DECLARATION IN SUPPORT OF
                                                                  MOTION TO WITHDRAW
8              vs.                                       )
                                                         )
9      VERNON LEE RASMUSSEN,                             )
                                                         )
10                               Defendant.              )
11

12             I, Brian Decker, declare that

13             1. I am the attorney of record for the defendant, and
14             2. The basis for my motion to withdraw is that this case presents an ethical
15    conflict due to prior representation of an adverse party, mandating withdrawal.
16             I hereby declare that the above statement is true to the best of my knowledge and
17    belief and that I understand it is made for use as evidence in court and is subject to penalty

18    for perjury.
19             DATED March 20, 2020.
20

21
                                                             /s/Brian R. Decker
22                                                           Brian Decker, OSB # 165548
                                                             Attorney for Defendant
23

24

25

26


PAGE 2 - MOTION, AFFIDAVIT AND ORDER TO WITHDRAW


                                           METROPOLITAN PUBLIC DEFENDER
           400 E. MAIN STREET, SUITE 210    HILLSBORO, OREGON 97123-4166 503-726-7900   FAX 503-726-4950
          Case 3:20-cv-00865-IM              Document 1-1       Filed 05/29/20      Page 59 of 123
                                                                                                   App'x 58


1
                                           CERTIFICATE OF SERVICE
2

3
               I certify that on March 20, 2020, I or a representative of my office served the
4
      within motion to withdraw, along with its accompanying declaration and proposed order,
5
      on the plaintiff by electronically serving a true copy thereof as required by UTCR 21.100.
6

7
                                                          /s/Brian R. Decker____________________
8                                                         METROPOLITAN PUBLIC DEFENDER
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


PAGE 3 - MOTION, AFFIDAVIT AND ORDER TO WITHDRAW


                                           METROPOLITAN PUBLIC DEFENDER
           400 E. MAIN STREET, SUITE 210    HILLSBORO, OREGON 97123-4166 503-726-7900   FAX 503-726-4950
          Case 3:20-cv-00865-IM               Document 1-1 Filed 05/29/20                  Page 60 of 123
                                                  20CR12593
                                                                                                        App'x 59


1                       IN THE CIRCUIT COURT OF THE STATE OF OREGON

2                                 FOR THE COUNTY OF WASHINGTON

3      STATE OF OREGON,                                  )      No. 20CR12593
                                                         )
4                                Plaintiff,              )      ORDER TO WITHDRAW

5              vs.                                       )
                                                         )
6      VERNON LEE RASMUSSEN,                             )
                                                         )
7                                Defendant.              )
8              THIS MATTER having come before the Court upon the motion of Brian Decker to

9     withdraw as the attorney for the defendant;

10             Good and sufficient reason for allowing such withdrawal having been shown to the

11    Court by said attorney’s affidavit filed herein; and

12             The Court now being fully advised;

13             NOW, THEREFORE, IT IS HEREBY ORDERED AND ADJUDGED that the

14    motion to withdraw is granted. Brian Decker and the Metropolitan Public Defender are

15    hereby relieved of any further representation of the defendant.

16             IT IS SO ORDERED this ____ day of _____________________, __________.

17             ______ IT IS FURTHER ORDERED that new counsel be appointed to represent

18    the defendant.                                          Signed: 3/23/2020 10:56 AM



19
                                                             _______________________________
20                                                           JUDGE

21    Submitted By:
      Brian Decker, OSB #165548
22    Attorney for Defendant

23

24

25

26


PAGE 4 - MOTION, AFFIDAVIT AND ORDER TO WITHDRAW


                                           METROPOLITAN PUBLIC DEFENDER
           400 E. MAIN STREET, SUITE 210    HILLSBORO, OREGON 97123-4166 503-726-7900        FAX 503-726-4950
       Case 3:20-cv-00865-IM        Document 1-1      Filed 05/29/20                   Page 61 of 123
                                                                                                 App'x 60


                       IN THE CIRCUIT COURT OF THE STATE OF OREGON
                            FOR THE COUNTY OF WASHINGTON
                            150 N First Avenue Hillsboro Oregon 97124

                                                          Case No: 20CR12593
State of Oregon
vs                                                                ORDER RE:
Vernon Lee Rasmussen                                       COURT-APPOINTED COUNSEL


       Case Type: Offense Felony

Applicant: Vernon Lee Rasmussen

The court orders as follows:
The applicant's request for court-appointed counsel is:
          Denied

          Approved (attorney name): Alexander Hamalian
          is appointed as counsel for the defendant, contingent upon further verification

The $20 Application Fee is:
         Ordered, due immediately (or due on ∑)
          Waived

The Contribution Amount is:
          Ordered, in the amount of $, due immediately (or due on ∑ )
          Waived

If Applicant is a minor, the ordered amounts are payable by (name):
                                                          Signed: 3/26/2020 01:25 PM
        Case 3:20-cv-00865-IM           Document 1-1     Filed 05/29/20    Page 62 of 123
                                                                                         App'x 61



1

2

3

4                   IN THE CIRCUIT COURT OF THE STATE OF OREGON

5                     FOR THE COUNTY OF WASHINGTON
                                   )
6    STATE OF OREGON,              )   No. 20CR12593

7                   Plaintiff,     )   Declaration Re Bail Reduction
                                   )
8         vs.                      )   Hearing
                                   )
9    VERNON LEE RASMUSSEN,         )
                                   )
10                  Defendant.

11      I, Brian Decker, declare that

12
     1. On March 18, 2020, the Washington County Circuit Court held a hearing on my
13
        motion to reduce the security amount required for Vernon Rasmussen's release.
14
     2. I argued that the security amount should be reduced to an amount he could afford, and
15
        I explained that he had no current income and very limited assets.
16

17   3. I argued that the court should consider the context of the coronavirus pandemic. I

18      stated reasons the Washington County Jail is at particular risk and the reasons to

19      suspect people in contact with the jail are already contracting the virus. I incorporated

20      my comments on the matter from the hearing that occurred immediately prior to this

21      one in State v. Jayson Mee, 19CR32388.

22
     4. I explained that Rasmussen’s age of fifty, while not in the high-risk category of sixty
23
        or above, nevertheless places him at an elevated risk of serious illness or death—six
24
        times higher than those in their twenties and thirties.
25
26
        Case 3:20-cv-00865-IM         Document 1-1       Filed 05/29/20      Page 63 of 123
                                                                                          App'x 62



1    5. The state argued that he should not be released and recounted the allegations against

2       Rasmussen but presented no evidence.

3
     6. The court found that Rasmussen is not at high risk of serious illness and incorporated
4
        its findings regarding jail safety from the Mee case.
5
     7. The court lowered the security amount from $2,000,000 to $250,000, which is still
6
        unaffordable to Rasmussen, and imposed conditions.
7

8    8. That afternoon, my staff requested the FTR recording of the hearing and that of the

9       Mee case. Court staff has since informed me that delivery of such recordings will be

10      slower than usual due to staffing issues during the coronavirus crisis. I have not yet

11      received the recordings.

12
        I hereby declare that the above statement is true to the best of my knowledge and
13
     belief and that I understand it is made for use as evidence in court and is subject to
14
     penalty for perjury.
15
            DATED March 30, 2020
16

17
                                                   /s/Brian Decker
18                                                 Brian Decker, OSB #165548
                                                   Attorney for Defendant
19

20

21

22

23

24

25
26
Case 3:20-cv-00865-IM   Document 1-1   Filed 05/29/20   Page 64 of 123
                                                                  App'x 63
     Case 3:20-cv-00865-IM    Document 1-1    Filed 05/29/20   Page 65 of 123
                                                                         App'x 64



                    IN THE SUPREME COURT OF THE

                             STATE OF OREGON


STATE OF OREGON,                             No.

                   Plaintiff-Adverse Party, Washington County Circuit Court
                                            No. 20CR12593
v.
                                             PETITION FOR WRIT OF HABEAS
                                             CORPUS, PEREMPTORY WRIT OF
                                             MANDAMUS, OR ALTERNATIVE
VERNON LEE RASMUSSEN,                        WRIT OF MANDAMUS

                       Defendant-Relator.



Jesse Merrithew, OSB No. 074564          charlie@civilrightscorps.org
jesse@lmhlegal.com                       Olevia Boykin
Viktoria Safarian, OSB No. 175487        olevia@civilrightscorps.org
viktoria@lmhlegal.com                    Civil Rights Corps
Levi Merrithew Horst PC                  1601 Connecticut Ave NW, Suite 800
610 SW Alder Street Suite 415            Washington, D.C. 20009
Portland Oregon 97205                    (202) 844-4975
(971) 229-1241
                                         Attorneys for Defendant-Relator
Carl Macpherson, IV, OSB No.
120208                                   Ellen Rosenblum, OSB No. 753239
cmacpherson@mpdlaw.com                   ellen.f.rosenblum@doj.state.or.us
Metropolitan Public Defender Inc         Oregon Department of Justice
630 SW Fifth Avenue Suite 500            1162 State Street NE
Portland Oregon 97204                    Salem Oregon 97301
(503) 295-9100                           (503) 378-6002

Charles Gerstein                         Attorney for Plaintiff-Adverse Party



                                                                Filed March 2020
      Case 3:20-cv-00865-IM    Document 1-1    Filed 05/29/20   Page 66 of 123
                                                                           App'x 65
                                                                               2

      PETITION FOR WRIT OF HABEAS CORPUS OR MANDAMUS

Relator alleges:

1. Vernon Rasmussen is a 50-year-old man who is currently jailed at the

   Washington County Jail because he cannot afford to pay the security amount

   required for his release. The court ordered that a $250,000 security amount be set

   in Rasmussen’s case knowing that Rasmussen could not afford to pay this

   amount. The amount was set without the court finding, after an adversarial

   hearing, that clear and convincing evidence supported the conclusion that pretrial

   detention is necessary to ensure community safety and Rasmussen’s return to

   court.

2. Rasmussen was arrested on February 27, 2020, for eight counts related to sexual

   abuse of a minor. The Circuit Court for Washington County ordered Rasmussen

   detained by setting a security amount of $2,000,000. Rasmussen could not afford

   to pay this amount for his release, nor could he afford to pay the $200,000 that,

   under Oregon law, he would have to deposit to secure his release.

3. By setting an unattainable security amount, the trial court imposed a de facto

   order of detention without the procedural protections, legal standards, and

   substantive findings that must accompany such an order under the Oregon

   Constitution and the Equal Protection and Due Process Clauses of the Fourteenth

   Amendment to the United States Constitution.
      Case 3:20-cv-00865-IM     Document 1-1    Filed 05/29/20   Page 67 of 123
                                                                            App'x 66
                                                                                3

4. On March 11, 2020, Rasmussen filed a motion and memorandum of law to reduce

   the security amount required for his release. He argued, in part, that under federal

   law, the court had ordered him detained pretrial by setting an unattainable

   security amount, without the required finding of dangerousness or flight risk by

   clear and convincing evidence, citing among other precedent, United States v.

   Salerno, 48l U.S. 739 (1987). The next day, Rasmussen filed a supplemental

   memorandum in support of his motion for release, arguing that he was vulnerable

   to the global health crisis posed by exposure to Covid-19 at the jail.

5. On March 18, 2020, Rasmussen and his lawyer appeared for a hearing on his

   motion before the Washington County Circuit Court. At this hearing, Rasmussen

   challenged the constitutionality of his pretrial confinement. Rasmussen asserted

   that he could not afford any security amount, because he had no income and very

   limited assets, such that he could not afford to pay any monetary amount required

   for his release. If the court did not set security at zero, Rasmussen asked that the

   court set it at an amount that he would actually be able to afford. He requested to

   be released to his wife as a responsible party. He argued that ensuring his

   detention through an unattainable financial condition of release violated his rights

   under the U.S. Constitution and Oregon law.

6. The state argued that he should not be released and due to the seriousness of the

   charges, his criminal history, the alleged victim’s concerns about his release, and
      Case 3:20-cv-00865-IM    Document 1-1    Filed 05/29/20     Page 68 of 123
                                                                            App'x 67
                                                                                4

   a history of “multiple” failures to appear. The state put on no evidence at the

   hearing, nor filed any briefing or supporting documentation.

7. Rasmussen responded that if the state’s argument is that Rasmussen should not

   be released, then the state must convince the court by clear and convincing

   evidence that he should be subject to detention. Rasmussen explicitly pointed out

   that if the court sets an unaffordable bail amount, then that would be equivalent

   to a “back door” detention order, which is unconstitutional.

8. The court reduced the security amount to $250,000. The order reducing the

   security amount is attached to this petition. Because Rasmussen is indigent and

   cannot afford to buy his release by paying $25,000 to go home, he remains jailed

   on an unlawful money-bail confinement order.

9. This petition is timely made because it is being filed less than 30 days after the

   de facto detention order issued against Rasmussen. See State ex rel Redden v. Van

   Hoomissen, 281 Or 647 (1978). Additionally, the state is not prejudiced by the

   court taking up review under the doctrine of laches. State v. Peekema, 328 Or.

   342, 346 (1999).

10. In addition to the fact of his ongoing unlawful incarceration and the risk to his

   health it presents, each passing day brings an increased likelihood that

   Rasmussen’s individual claims—albeit not the legal questions presented in his

   petition—will be rendered moot by the resolution of his underlying case. Absent
         Case 3:20-cv-00865-IM   Document 1-1   Filed 05/29/20   Page 69 of 123
                                                                            App'x 68
                                                                                5

   expedited adjudication of his claims, Rasmussen will continue to languish under

   an unlawful detention order and eventually lose the ability to prosecute claims

   deriving therefrom.

11. Because there is no mechanism to directly appeal bail determinations in Oregon,

   Rasmussen could not appeal to the Circuit Court or the Court of Appeals for

   relief.

12. Rasmussen is subject to an unlawful detention order. Because there is no other

   mechanism to appeal, and because issues regarding unlawful pretrial

   confinement necessarily dissipate at trial or upon conviction, there is no plain,

   speedy and adequate remedy at law for the constitutional violations caused by the

   order below. Stack v. Boyle, 342 US 1, 4 (1951) (“[r]elief in this type of case must

   be speedy if it is to be effective”) accord id. at 12 (Jackson, J., concurring)

   (“[U]nless it can be reviewed before sentence, it never can be reviewed at all.”);

   ODonnell v. Harris County, 251 F. Supp. 3d 1052, 1168 (SD Tex 2017) (finding

   irreparable harm where plaintiffs were detained because they could not pay

   money bail).

13. A writ of mandamus or, in the alternative, habeas corpus is the only relief

   available.

   ///
      Case 3:20-cv-00865-IM    Document 1-1    Filed 05/29/20   Page 70 of 123
                                                                          App'x 69
                                                                              6

                            REQUEST FOR RELIEF

WHEREFORE,

      Petitioner respectfully requests that this Court enter a writ of mandamus or

habeas corpus declaring Rasmussen’s detention unconstitutional and ordering his

immediate release. Alternatively, Petitioner respectfully requests that this Court

enter a writ of mandamus ordering the State to seek and the Circuit Court to conduct

a thorough adversarial hearing that complies with the requirements for preventative

detention described by the United States Supreme Court in United States v. Salerno,

48l U.S. 739 (1987), which include making findings by clear and convincing

evidence about whether he poses a flight risk and/or a danger to the community and,

if so, whether conditions of release exist that could reasonably assure Rasmussen’s

presence at trial and the safety of the community.

      Respectfully submitted this 13th day of April, 2020,



                                                     /s/Jesse Merrithew
                                                     Jesse Merrithew
                                                     Viktoria Safarian
                                                     Levi, Merrithew, Horst LLP
                                                     610 SW Alder Street, Suite 415
                                                     Portland, OR 97205

                                                     Carl Macpherson, IV
                                                     Metropolitan Public Defender
                                                     Inc
                                                     630 SW Fifth Avenue
                                                     Suite 500
Case 3:20-cv-00865-IM   Document 1-1   Filed 05/29/20   Page 71 of 123
                                                                  App'x 70
                                                                      7

                                           Portland Oregon 97204


                                           Charles Gerstein
                                           Olevia Boykin
                                           Civil Rights Corps
                                           1601 Connecticut Ave. NW
                                           Suite 800
                                           Washington, D.C. 20009


                                            Counsel for Defendant-Relator
      Case 3:20-cv-00865-IM      Document 1-1     Filed 05/29/20     Page 72 of 123
                                                                               App'x 71
                                                                                   8



                           CERTIFICATE OF SERVICE


      I hereby certify that I served the foregoing Petition For Writ of Habeas
Corpus, Peremptory Writ of Mandamus, or Alternative Writ of Mandamus;
Memorandum Supporting Petition; and Excerpt of Record on the following
persons on this date by US mail, first-class, postage paid:

Honorable Rebecca Guptill
Washington County Circuit Court
145 NE Second Avenue
Hillsboro, OR 97124

Attorney General of the State of Oregon
Office of the Solicitor General
400 Justice Building
1162 Court Street NE
Salem, OR 97301-4096

Jason Weiner, Deputy District Attorney
Washington County District Attorney’s Office
150 North First Ave #300
Hillsboro, OR 97124

I further certify that I filed it on the Administrator by eFiling.

April 13, 2020.

                                                                   /s/ Jesse Merrithew
                                                    Jesse Merrithew, OSB No. 074564
                                                           Of Attorneys for Relator
     Case 3:20-cv-00865-IM   Document 1-1    Filed 05/29/20   Page 73 of 123
                                                                        App'x 72


                    IN THE SUPREME COURT OF THE
                          STATE OF OREGON


STATE OF OREGON,                           No.

                 Plaintiff-Adverse Party, Washington County Circuit Court
                                          No. 20CR12593

v.                                         MEMORANDUM OF LAW IN
                                           SUPPORT OF PETITION FOR WRIT
VERNON LEE RASMUSSEN,                      OF MANDAMUS OR HABEAS
                                           CORPUS
                      Defendant-Relator.
                                           MANDAMUS PROCEEDING




Jesse Merrithew, OSB No. 074564        Olevia Boykin
jesse@lmhlegal.com                     olevia@civilrightscorps.org
Viktoria Safarian, OSB No. 175487      Charles Gerstein
viktoria@lmhlegal.com                  charlie@civilrightscorps.org
Levi Merrithew Horst PC                Civil Rights Corps
610 SW Alder Street Suite 415          1601 Connecticut Ave NW, Suite 800
Portland Oregon 97205                  Washington, D.C. 20009
(971) 229-1241                         (202) 844-4975

Carl Macpherson, IV, OSB No.           Attorneys for Defendant-Relator
120208
cmacpherson@mpdlaw.com                 Ellen Rosenblum, OSB No. 753239
Metropolitan Public Defender Inc       ellen.f.rosenblum@doj.state.or.us
630 SW Fifth Avenue Suite 500          Oregon Department of Justice
Portland Oregon 97204                  1162 State Street NE
(503) 295-9100                         Salem Oregon 97301
                                       (503) 378-6002

                                       Attorney for Plaintiff-Adverse Party


                                                               Filed March 2020
    Case 3:20-cv-00865-IM                Document 1-1            Filed 05/29/20          Page 74 of 123
                                                                                                          App'x 73
                                                                                                              i

                                       TABLE OF CONTENTS

INTRODUCTION ................................................................................................ 5

FACTS ................................................................................................................. 5

LEGAL AUTHORITIES AND ARGUMENT .................................................... 9

I. HISTORICAL AND STATUTORY BACKGROUND ............................... 11

II. ARGUMENT ................................................................................................ 18

    A. Relator’s pretrial detention violates Oregon law. ....................................20
    B. Relator has federal constitutional rights against wealth-based detention
    and to pretrial liberty. ....................................................................................24
         1.       Relator has a right against wealth-based detention. ........................24
         2.       Relator has a fundamental constitutional right to pretrial liberty. ..28
    C. The trial court violated relator’s equal protection and due process rights
    when it required an unattainable security amount without making a finding
    that detention is necessary to serve a compelling government interest. .......30
         1.   An unattainable financial condition is equivalent to an
         unconstitutional order of pretrial detention. .............................................31
         2.  Wealth-based pretrial detention requires the government to
         demonstrate necessity. .............................................................................32
    D. Rasmussen did not receive adequate procedural safeguards prior to his
    pretrial detention. ..........................................................................................36
         1.    When requiring financial conditions, the government must conduct
         an inquiry into ability to pay and make on-the-record findings concerning
         ability to pay.............................................................................................37
         2.   The government must provide additional procedural safeguards to
         protect against an erroneous deprivation of relator’s substantive rights. .39
                   a. The government must provide notice, an adversarial hearing, an
                   impartial decisionmaker, and findings on the record.....................39
                   b. The government must prove by clear and convincing evidence
                   that the relator is either a flight risk or a danger to the community.
                      41
         3.       The detention order in this case violates due process. ....................47
III. CONCLUSION ............................................................................................. 49
    Case 3:20-cv-00865-IM                Document 1-1            Filed 05/29/20          Page 75 of 123
                                                                                                          App'x 74
                                                                                                              ii



                                    TABLE OF AUTHORITIES

Cases
Addington v. Texas, 441 U.S. 418 (1979) ..............................................35, 36, 40
Aime v. Com, 414 Mass 667, 611 NE2d 204 (1993) ..........................................39
Armatta v. Kitzhaber, 327 Or 250, 959 P2d 49 (1998) ........................................6
Bearden v. Georgia, 461 U.S. 600 (1983) ...................................................14, 32
Booth v. Galveston County, 352 F Supp 3d 718 (SD Tex 2019) .......................21
Brangan v. Commonwealth, 477 Mass 691, 80 NE3d 949, 963–65 (2017)22, 24,
  26, 28
Brill v. Gurich, 1998 OK CR 49, 965 P2d 404, 409 (Okla Crim App 1998).....39
Caliste v. Cantrell, 329 F Supp 3d 296 (ED La 2018) .......................................22
Concrete Pipe & Prods. v. Constr. Laborers Pension Tr., 508 U.S. 602, 617
  (1993) ..............................................................................................................35
Cooper v. Burks, 289 Or 449, 615 P2d 314 (1985) ......................................18, 40
Cruzan by Cruzan v. Dir., Missouri Dep’t of Health, 497 U.S. 261 (1990) ......37
Daves v. Dallas County, 341 F Supp 3d 688 (ND Tex 2018) ............................21
Dixon v. St. Louis, No 4:19-cv-0112-AGF, 2019 WL 2437026 (ED Mo June 11,
  2019) ...............................................................................................................21
Foucha v. Louisiana, 504 U.S. 71, 80 (1992) ....................................................14
Fuentes v. Shevin, 407 U.S. 67 (1972) ...............................................................35
Gagnon v. Scarpelli, 411 U.S. 778 (1973) .........................................................34
Gillmore v. Pearce, 302 Or 572, 731 P2d 1039 (1987) .................................9, 18
Holland v. Rosen, 895 F3d 272 (3d Cir 2018) .....................................................6
In re Humphrey, 228 Cal Rptr 3d 513 (Ct App 2018) .....................22, 24, 28, 38
Kleinbart v. United States, 604 A2d 861 (DC 1992) .........................................40
Ky. Dep’t of Corr. v. Thompson, 490 U.S. 454 (1989) ......................................30
Lauder, Inc. v. City of Houston, 751 F Supp 2d 920 (SD Tex 2010) .................30
Lopez-Valenzuela v. Arpaio, 770 F.3d 772 (9th Cir. 2014) (en banc) .........23, 28
Lora v. Shanahan, 804 F3d 601 (2d Cir 2015) ..................................................40
Lynch v. United States, 557 A2d 580 (DC 1989) (en banc) ...............................39
M.L.B. v. S.L.J., 519 US 102, 117 S Ct 555, 136 L Ed 2d 473 (1996) ..............19
McNeil v. Community Probation Services LLC, No 1:18-cv-00033, 2019 WL
  633012 (MD Tenn Feb 14, 2019) ...................................................................21
Mendonza v. Com, 423 Mass 771, 673 NE2d 22 (1996) ...................................39
Morrissey v. Brewer, 408 U.S. 471 (1972) ........................................................34
ODonnell v. Harris County, 892 F3d 147 (5th Cir 2018) ................14, 20, 29, 31
Owens v. Duryee, 285 Or 75, 589 P2d 1115 (1979) ..........................................17
Padilla v. Kentucky, 559 US 356, 130 S Ct 1473, 176 L Ed 2d 284 (2010) ......41
    Case 3:20-cv-00865-IM                  Document 1-1            Filed 05/29/20           Page 76 of 123
                                                                                                              App'x 75
                                                                                                                  iii

Priest v. Pearce, 314 Or 411, 840 P2d 65 (1992) ..............................................10
Reem v. Hennessy, No 17-CV-6628, 2017 WL 6765247 (ND Cal Nov 29, 2017)
  .........................................................................................................................24
Reno v. Flores, 507 US 292, 113 S Ct 1439, 123 L Ed 2d 1 (1993) ..................27
San Antonio Independent School District v. Rodriguez, 411 US 1, 93 S Ct 1278,
  36 L Ed 2d 16 (1973). .....................................................................................20
Santosky v. Kramer, 455 U.S. 745 (1982) ....................................................37, 40
Schultz v. State, 330 F Supp 3d 1344 (ND Ala 2018) ........................................21
Sexson v. Merten, 291 Or 441, 631 P2d 1367 (1981) ....................................9, 18
Shapiro v. Thompson, 394 U.S. 618 (1969) .......................................................28
Simpson v. Miller, 241 Ariz 341, 387 P3d 1270, 1276 (Ariz 2017) ..................27
Singh v. Holder, 638 F.3d 1196 (9th Cir 2011)..................................................40
Stack v. Boyle, 342 US 1, 72 S Ct 1, 96 L Ed 3 (1951) ......................................20
State ex rel Lowrey v. Merryman, 296 Or 254, 674 P2d 1173 (1984) ...........8, 18
State v. Brown, 2014-NMSC-038, 338 P3d 1276 (2014).............................23, 26
State v. Butler, No. 2011-K-0879, 2011 WL 12678268 (La App 4th Cir July 28,
  2011) ...............................................................................................................39
State v. Ingram, 230 NJ 190, 165 A3d 797, 803 (NJ 2017) ...............................39
State v. Sutherland, 329 Or 359, 987 P2d 501 (1999) .................................10, 11
Strickland v. Washington, 466 US 668, 104 S Ct 2052, 80 L Ed 2d 674 (1984)
  .........................................................................................................................41
Swarthout v. Cooke, 562 U.S. 216 (2011) ..........................................................30
Tate v. Short, 401 US 395, 91 S Ct 668, 28 L Ed 2d 130 (1971) ...........19, 20, 29
Turner v. Rogers, 564 U.S. 431 (2011) ........................................................32, 34
United States v. Leathers, 412 F.2d 169 (D.C. Cir. 1969) .................................25
United States v. Mantecon-Zayas, 949 F.2d 548(1st Cir. 1991) ........................25
United States v. Payan, 992 F.2d 1387 (5th Cir. 1993) .....................................32
United States v. Salerno, 481 US 739, 107 S Ct 2095, 95 L Ed 2d 697 (1987)
  ................................................................................................................. passim
United States v. Teague, 953 F2d 1525 (11th Cir 1992) ....................................41
Ward v. Village of Monroeville, 409 US 57, 93 S Ct 80, 34 L Ed 2d 267 (1972)
  .........................................................................................................................35
Washington v. Glucksberg, 521 US 702, 117 S Ct 2258, 138 L Ed 2d 772
  (1997) ..............................................................................................................27
Washington v. Harper, 494 U.S. 210 (1990) .....................................................14
Wheeler v. State, 160 Md App 566, 864 A2d 1058 (2005) ................................39
Williams v. Illinois, 399 US 235, 90 S Ct 2018, 26 L Ed 2d 586 (1970) 8, 19, 20,
  29
Wolff v. McDonnell, 418 U.S. 539 (1974) ..........................................................35
Youngberg v. Romeo, 457 U.S. 307 (1982) ..................................................14, 23
Zablocki v. Redhail, 434 US 374, 98 S Ct 673, 54 L Ed 2d 618 (1978) ............28
    Case 3:20-cv-00865-IM                 Document 1-1            Filed 05/29/20          Page 77 of 123
                                                                                                           App'x 76
                                                                                                               iv

Zadvydas v. Davis, 533 U.S. 678 (2001) ......................................................23, 24
Statutes
18 USC § 3142 .....................................................................................................8
ORS 135.230–135.295 .........................................................................................8
Other Authorities
Brief Amicus Curiae CATO Institute Supporting Plaintiff-Appellee at 2–12,
  Walker v. City of Calhoun, 682 F App’x 721 (5th Cir 2017) (No. 17-13139),
  2017 WL 5615459 ............................................................................................6
Brief of Conference of Chief Justices as Amicus Curiae at 38, ODonnell v.
  Harris Cnty., No. 17-20333, 2017 WL 3536467 (5th Cir. Aug. 9, 2017) ......41
Brief of Conference of Chief Justices as Amicus Curiae in Support of Neither
  Party, ODonnell, 892 F3d at 147 (No. 17-20333), 2017 WL 3536467 ..........20
Caleb Foote, The Coming Constitutional Crisis in Bail: I, 113 U Pa L Rev 959
  (1965) ................................................................................................................7
U.S. Department of Justice—National Institute for Corrections, Fundamentals
  of Bail: A Resource Guide for Pretrial Practitioners and a Framework for
  American Pretrial Reform (August 2014) ........................................................6
Constitutional Provisions
Or Const, Art I, § 14 .............................................................................................5
   Case 3:20-cv-00865-IM    Document 1-1     Filed 05/29/20   Page 78 of 123
                                                                        App'x 77
                                                                            5

                               INTRODUCTION

      Relator Vernon Rasmussen sits in a Washington County jail cell as a global

pandemic sweeps the country and ravages through jails. He is 50 years old, which

places him at an elevated risk of complications should he contract the novel

coronavirus in jail. He would like to be released and would be if he could pay

$25,000 to secure his release. Because he cannot afford that amount, he will

remain in a jail cell until his trial. By requiring an amount beyond Rasmussen’s

means, the state is achieving indirectly what Oregon law forbids it to achieve

explicitly: pretrial detention without the substantive findings and procedural

safeguards required by Oregon and federal law. Rasmussen respectfully petitions

this Court for a writ of habeas corpus ordering his release or, in the alternative,

for a writ of mandamus directing the Circuit Court of the State of Oregon for

Washington County to conduct a hearing that complies with Oregon law and the

federal constitution.

                                     FACTS

      Vernon Rasmussen is 50-years old. Prior to being incarcerated pre-trial,

Rasmussen worked at Orchic Orthopedics, making $2,200 per month. ER-15.

However, due to being jailed in this case he lost his job and became unemployed.

Since being jailed, he has no income. ER-71. His only remarkable asset is a car

which he shares with his wife, valued at approximately $1500. ER-15; ER-71.

He has lived in Oregon since 1995, most recently with his wife at an apartment
   Case 3:20-cv-00865-IM    Document 1-1    Filed 05/29/20   Page 79 of 123
                                                                        App'x 78
                                                                            6

in West Linn for over five years. ER-15; ER-71. He and his wife have a newborn,

one month old. ER-71. Rasmussen also has a brother living in Forest Grove. ER-

15. His criminal history is limited to drug and minor property offenses, most

recently two property misdemeanors a decade ago. ER-15. The current criminal

allegations are alleged to have occurred between twenty-two and fifteen years

ago. He has had no contact with or knowledge about the alleged victim’s

whereabouts since then, aside from a chance encounter at his workplace on one

occasion. ER-14-15. Rasmussen has been a law-abiding citizen for a decade, and

his history of minor property and drug convictions is not probative of a danger to

the public. ER-15.

      Rasmussen was indicted on February 25, 2020, for eight counts related to

sexual abuse of a minor. ER-1. That day, a security amount calculated solely by

reference to the charges against Rasmussen was pre-printed on the indictment

filed against him. ER-3. By the terms of the indictment, Rasmussen was ordered

to pay “$2,000,000.00 (or release agreement plus 10 percent of security

amount).” ER-3. A warrant for his arrest issued that same day, and he was

arrested shortly thereafter, on February 27, 2020. ER-3. On February 28, 2020,

the court imposed $2,000,000 as Rasmussen’s initial security amount. ER-4.

Unable to pay the cost of his release, which was ten percent of $2,000,000,

Rasmussen remained in jail.

      On March 11, 2020, Rasmussen filed a motion to reduce the security
   Case 3:20-cv-00865-IM     Document 1-1    Filed 05/29/20   Page 80 of 123
                                                                         App'x 79
                                                                             7

amount required for his release. ER-6-15. As a basis for the reduction of his

security amount, Rasmussen asserted that he had no significant assets, no income,

and could post no bond. ER-15; ER-71. He stated that even though he worked

before and had an income, he lost his job due to his pretrial detention. ER-15. He

requested to be released under any release conditions the court found necessary

to reasonably ensure community safety and court appearance. ER-12. He stated

that his wife, with whom he shared a newborn child, would be willing to be a

responsible party for his release. ER-15; ER-71. He argued that ensuring his

detention through an unattainable financial condition of release violated his rights

under the U.S. Constitution and Oregon law. ER-6-12.

      Rasmussen also requested to be released in light of the COVID-19

pandemic. See ER-16-54. Rasmussen is fifty years old. He argued that his age

places him at an elevated risk of serious illness if he contracts the disease. ER-

69. He argued it is virtually impossible for the jail to protect him from the virus,

and that should he contract it he is likely to die. ER-17; ER-19-20; ER-27-31;

ER-48; ER-54.

      At his release hearing on March 18, 2020, the state objected to release and

recounted the charges, stated without detail that he had a “lengthy criminal

history,” and “multiple FTAs,” but presented no evidence. ER-73. The state

asked the court to deny release due to flight risk and addressed the security

amount in a single sentence “As far as the amount of security, I think the amount
   Case 3:20-cv-00865-IM     Document 1-1    Filed 05/29/20   Page 81 of 123
                                                                         App'x 80
                                                                             8

of security is appropriate given the seriousness of the charges.” ER-74. The state

presented no witnesses and no documentary evidence – simply making argument

to support its position. ER-72-74.

      Rasmussen pointed out in his rebuttal argument to the court that if the state

is asking that Rasmussen should be held pretrial, then the state must meet its

burden to prove “by clear and convincing evidence that it is inappropriate to

release him.” Rasmussen pointed out that keeping security at an unattainable

amount is equivalent to an unconstitutional back door detention order. ER-76.

      The Circuit Court for Washington County reduced the security amount

from $2,000,000 to $250,000, an amount still beyond Rasmussen’s means. ER-

55. In so doing, the court found Rasmussen does not fall into a high-risk category

for COVID-19. ER-77-78. The court also ordered additional conditions in case

Rasmussen manages to pay the security amount required for his release. Namely,

the court ordered that a responsible party for release be approved by the release

office, no contact with the victim, family members of the victim, or witnesses, no

contact with minors with the exception of his newborn baby, no alcohol, no

marijuana, no drugs, no possession of pornography, and house arrest. ER 55, ER-

78-79. The financial conditions of release make going home impossible for

Rasmussen.

      The court did not state why the non-financial release conditions standing

alone were not sufficient to meet the state’s interests in reasonably ensuring court
   Case 3:20-cv-00865-IM     Document 1-1     Filed 05/29/20   Page 82 of 123
                                                                          App'x 81
                                                                              9

appearance or community safety. Nor did the court address Rasmussen’s

arguments that Oregon law and the U.S. Constitution forbid jailing someone

solely because he cannot make a monetary payment, without findings based on

clear and convincing evidence that release would pose an immitigable risk of

either flight or community safety.

      Unable to buy his freedom for $25,000, Rasmussen remains in jail.

                LEGAL AUTHORITIES AND ARGUMENT

      “In our society,” the U.S. Supreme Court has explained, “liberty is the

norm and detention prior to trial * * * is the carefully limited exception.” United

States v. Salerno, 481 US 739, 755, 107 S Ct 2095, 95 L Ed 2d 697 (1987). In

courts throughout Oregon every day, however, individuals accused of crimes are

routinely ordered released on bail but in fact detained prior to trial solely because

they do not have access to enough cash. Pretrial detention cannot be the “carefully

limited exception” if trial courts accomplish detention of presumptively innocent

people by requiring financial conditions of release that individuals cannot pay

without making the substantive findings or providing the procedural safeguards

that federal law requires for a constitutional order of detention.

      Rasmussen is incarcerated at the Washington County jail because he

cannot pay $25,000 to buy his release. In ordering him released subject to his

payment of $25,000, the court ensured Rasmussen would be detained because he

lacked access to sufficient cash. The court knew this because it was clearly
   Case 3:20-cv-00865-IM    Document 1-1     Filed 05/29/20   Page 83 of 123
                                                                         App'x 82
                                                                             10

represented by counsel. ER-15; ER-71. This de facto order of detention violates

the United States Constitution, the Oregon Constitution, and Oregon statutory

law.

       The trial court did not make the constitutionally required substantive

finding to detain Rasmussen prior to trial. If the government wants to detain

someone pretrial, it is required to prove that pretrial detention is necessary

because no less restrictive alternatives reasonably exist to serve a compelling

government interest in court appearance or public safety. Moreover, the U.S. and

Oregon Constitutions demand robust procedural safeguards in order to ensure the

accuracy of any substantive finding that pretrial detention is necessary. See infra

Part II(B). The lower court did not comply with those requirements here.

Accordingly, Rasmussen prays for a writ of habeas corpus ordering his release,

or a writ of mandamus requiring the trial court to provide an adversarial hearing

that complies with the requirements for pretrial detention required by the U.S.

and Oregon Constitutions. Those requirements include notice of the critical

issues at stake, an opportunity to be heard and to present and confront evidence,

representation by counsel, and findings on the record by clear and convincing

evidence concerning whether Rasmussen is a danger to the community and, if so,

whether less restrictive alternative conditions of release exist that could

reasonably serve those government interests.
   Case 3:20-cv-00865-IM    Document 1-1      Filed 05/29/20    Page 84 of 123
                                                                             App'x 83
                                                                                 11

           I. HISTORICAL AND STATUTORY BACKGROUND

      The Constitution of the State of Oregon has protected a right to bail for all

people not charged with murder or treason since the founding of the state. See Or

Const, Art I, § 14 (“Offences [sic], except murder, and treason, shall be bailable

by sufficient sureties. Murder or treason, shall not be bailable, when the proof is

evident, or the presumption strong.”). As a matter of history and law, the term

“bail” means, and has always meant, release before trial. See, e.g., Armatta v.

Kitzhaber, 327 Or 250, 280, 959 P2d 49 (1998) (describing Article I, section 14

of the Oregon Constitution as entitling arrestees to “release”).

      Although common in recent years, the sentence “the Defendant is held on

$10,000 bail” is a contradiction: as a historical matter, being “held on bail” was

impossible. U.S. Department of Justice—National Institute for Corrections,

Fundamentals of Bail: A Resource Guide for Pretrial Practitioners and a

Framework      for    American     Pretrial     Reform     13      (August     2014),

https://s3.amazonaws.com/static.nicic.gov/Library/028360.pdf

[https://perma.cc/WQ6B-HK6Y]. Since well before the Magna Carta, bail has

been understood as a device to free defendants prior to their trial proceedings.

See Brief Amicus Curiae CATO Institute Supporting Plaintiff-Appellee at 2–12,

Walker v. City of Calhoun, 682 F App’x 721 (5th Cir 2017) (No. 17-13139), 2017

WL                      5615459,                      at                       *2–12,

https://object.cato.org/sites/cato.org/files/pubs/pdf/walker-v-city-of-calhoun.pdf
   Case 3:20-cv-00865-IM     Document 1-1    Filed 05/29/20   Page 85 of 123
                                                                         App'x 84
                                                                             12

[https://perma.cc/FE3F-54Z6]. “Money bail,” or “security release,” see ORS

135.230(12), is merely one form of conditional release on bail. See generally

Holland v. Rosen, 895 F3d 272, 290 (3d Cir 2018) (discussing history of bail as

“a means of achieving pretrial release from custody conditioned on adequate

assurances”); ODonnell v. Harris County, 251 F Supp 3d 1052, 1068–71 (SD

Tex 2017), aff’d as modified, 892 F3d 147 (5th Cir 2018). Money bail is the

practice of requiring an individual to forfeit money or property if the person does

not appear for trial. Money bail can be either “secured” or “unsecured.” A secured

money-bail condition requires a person to deposit money before the person is

released; an unsecured condition allows the person to be released without

depositing any money in exchange for the promise to pay a designated amount if

the person later fails to appear.

      As the criminal systems in many jurisdictions became flooded with cases

in the second half of the twentieth century, jurisdictions across the country

departed from the original understanding of bail as a mechanism of pretrial

release. Instead, courts with increasingly crowded dockets routinely jailed people

solely because they were unable to pay money-bail amounts set without the

lengthy and robust proceedings that had been required by law for pretrial

detention, the use of which was carefully limited. This routine use of unaffordable

secured money bail without regard to ability to pay resulted in a “crisis.” See

United States v. Salerno, 481 US 739, 742, 107 S Ct 2095, 95 L Ed 2d 697 (1987)
   Case 3:20-cv-00865-IM    Document 1-1     Filed 05/29/20   Page 86 of 123
                                                                         App'x 85
                                                                             13

(describing “a bail crisis in the federal courts”); Caleb Foote, The Coming

Constitutional Crisis in Bail: I, 113 U Pa L Rev 959, 960 (1965). Two distinct

evils of the secured-money-bail system provoked the crisis: It imperiled public

safety by allowing potentially dangerous defendants to be released without any

intentional consideration of their dangerousness, and it worked an “invidious

discrimination” against those presumptively innocent individuals who could not

pay by detaining them in jail cells solely because they were poor. See, e.g.,

Williams v. Illinois, 399 US 235, 242, 90 S Ct 2018, 26 L Ed 2d 586 (1970).

      This national crisis led to the adoption of a new federal bail statute, which

required that “[t]he judicial officer may not impose a financial condition that

results in the pretrial detention of the person.” 18 USC § 3142. The U.S. Supreme

Court upheld that federal statute in Salerno, explaining that an individual’s

interest in pretrial liberty is “fundamental” and reaffirming the longstanding

understanding that “[i]n our society liberty is the norm, and detention prior to

trial or without trial is the carefully limited exception.” Salerno, 481 US at 750,

755 (upholding statute allowing for pretrial detention in certain “extremely

serious” federal felony offenses after an adversary hearing showing by clear and

convincing evidence that detention is necessary because “no condition of

combination” of alternative conditions of release are sufficient to reasonably

protect the community).
   Case 3:20-cv-00865-IM    Document 1-1    Filed 05/29/20   Page 87 of 123
                                                                        App'x 86
                                                                            14

      Oregon responded to this crisis as well. In 1973, seeking a return to the

presumption of release, Oregon “abandoned the concept of ‘bail’” as it had then

come to be understood in practice. State ex rel Lowrey v. Merryman, 296 Or 254,

256 n 2, 674 P2d 1173 (1984). In its place, the legislature adopted a

comprehensive system of pretrial release. See ORS 135.230–135.295. Under this

system, an arrested person is presumed eligible for release on personal

recognizance without any restrictions on her liberty. ORS 135.245(3). Only if the

magistrate finds that “release of the person on personal recognizance is

unwarranted, the magistrate shall impose either conditional release or security

release.” ORS 135.235(4). Conditional release “means a * * * release which

imposes regulations on the activities and associations of the defendant.” ORS

135.230(2). Typical regulations may require defendants to surrender their

passport, restrict their movements to the state or even their home, check in

regularly with the court, or use electronic monitoring to track their whereabouts.

Security release “means a release conditioned on a promise to appear in court at

all appropriate times which is secured by cash, stocks, bonds or real property.”

ORS 135.230(12). To effect a security release, ten percent of the security-release

amount (but in no event less than $25) must be deposited with the clerk of court.

ORS 135.265(2).

      Under Article I, section 16 of the Oregon Constitution, although “the

likelihood that a particular accused person will commit further crimes if released
   Case 3:20-cv-00865-IM     Document 1-1    Filed 05/29/20   Page 88 of 123
                                                                         App'x 87
                                                                             15

is relevant to the decision to release the person on recognizance or conditional

release, * * * this criterion * * * plays no role in setting the amount required for

security release.” Gillmore v. Pearce, 302 Or 572, 577, 731 P2d 1039 (1987)

(citing Sexson v. Merten, 291 Or 441, 448, 631 P2d 1367 (1981)) (emphasis in

original). Instead, “[s]ecurity amounts as a whole (not the ten per cent actually

deposited) * * * are supposed to represent the least onerous amount whose

possibility of loss reasonably assures the attendance at trial of the person

charged,” id. (citation omitted), and the release statutes “shall be liberally

construed to carry out the purpose of relying upon criminal sanctions instead of

financial loss to assure the appearance of the defendant.” ORS 135.245(7).

Security amounts are “not to be set so as to make it impossible, as a practical

matter, for a prisoner to secure release.” Gillmore, 302 Or at 580 (emphasis

added).

      In 1994, Oregon voters adopted “Measure 11.” See State v. Sutherland,

329 Or 359, 362 n 2, 987 P2d 501 (1999). Subsection (4) of Measure 11

“require[d] a trial court to deny release to a defendant accused of [certain

offenses], unless the court determine[d] by clear and convincing evidence that

the defendant will not commit any new crime while on release.” Id. at 363. This

Court held that Subsection (4) violated the right to bail articulated in Article I,

section 14 of the Oregon Constitution. Id. at 364–65. This was an unsurprising

conclusion given the clear language of Article I, section 14: “[o]ffences [sic],
   Case 3:20-cv-00865-IM     Document 1-1     Filed 05/29/20   Page 89 of 123
                                                                          App'x 88
                                                                              16

except murder, and treason, shall be bailable by sufficient sureties.” Subsection

(4), this Court explained, “requires a court to deny release and, it follows, to deny

bail, if the court concludes that the defendant might commit crimes while on

release,” id. (emphasis in original), while “Article I, section 14, grants most

defendants accused of crimes a constitutional right to bail.” Id. (citing Priest v.

Pearce, 314 Or 411, 417, 840 P2d 65 (1992)).

      This Court’s holding that Subsection (4) violated the Oregon Constitution

triggered a backup provision of Measure 11: Subsection (5). That section

provides:


             If the United States Constitution or the Oregon Constitution
      prohibits application of subsection (4) of this section, then
      notwithstanding any other provision of law, the court shall set a
      security amount of not less than $50,000 for a defendant charged
      with an offense listed in ORS 137.700 * * * and may not release the
      defendant on any form of release other than a security release. In
      addition to the security amount, the court may impose any
      supervisory conditions deemed necessary for the protection of the
      victim and the community.


Id. at 363 (quoting ORS 135.240 (omission in Sutherland)). This Court upheld

Subsection (5) against a facial challenge because “[f]or a statute to be facially

unconstitutional, it must be unconstitutional in all circumstances.” Id. at 365.

Both parties and the Court agreed that there would be some circumstances under

which a $50,000 security was not unconstitutional, namely, where the accused is

“entitled to a hearing or individualized consideration of his or her circumstances
    Case 3:20-cv-00865-IM    Document 1-1     Filed 05/29/20   Page 90 of 123
                                                                         App'x 89
                                                                             17

before the trial court imposes and enforces the minimum $50,000 security release

requirement.” Id. at 366. Because Subsection (5) provided no such right to a

hearing, the Court held that the right must exist in Article 1, Section 16 of the

Oregon Constitution. Id. at 366–67. (“We hold that any defendant who wishes to

make an ‘as applied’ challenge to the propriety of imposing the specified security

release amount of $50,000 or higher under ORS 135.240(5) has a constitutional

right to a hearing to address that question.”).1

       In 2008, the voters of Oregon amended the Oregon Constitution, through

Measure 52, to add, among other provisions, Article I, Section 43. Under the

plain terms of this provision, the State may detain a person prior to trial if the

person is charged with a “violent felony” and if the State makes a specific legal

showing by a specific evidentiary standard after a hearing with specific

procedural safeguards. In the eleven years since it was ratified, this Court has

never interpreted the pretrial-detention provisions of Section 43, including what

qualifies as a “violent felony.” Still, unlike the previously invalidated


1
  In 1996, the voters of Oregon approved a “crime victims’ rights” Constitutional
amendment that, among other things, “chang[ed] the circumstances in which
certain criminal defendants otherwise would be entitled to release under Article
I, section 14 [of the Oregon Constitution].” Armatta, 327 Or at 252, 280. As
relevant here, that amendment, which was voted on as Measure 40 in the 1996
election, would have mandated the jailing of any arrestee charged with certain
crimes “unless a court determines by clear and convincing evidence that the
person will not commit new criminal offenses while on release[.]” Id. at 280 n
12. This Court invalidated Measure 40 on the grounds that its adoption violated
the separate-vote requirement of the Oregon Constitution. See id. at 252.
   Case 3:20-cv-00865-IM     Document 1-1    Filed 05/29/20   Page 91 of 123
                                                                         App'x 90
                                                                             18

amendments, Section 43 requires the State to prove by clear and convincing

evidence that the person entitled to release poses a danger to the public, and it

specifically gives defendants the robust procedural rights at a release hearing that

the Due Process Clause requires and that the U.S. Supreme Court upheld in

Salerno.

      The framework for pretrial release in Oregon shows Oregon’s

longstanding commitment to release people, not detain them, prior to trial. Yet

today, trial courts evade these constitutional and statutory requirements, routinely

setting unaffordable securities for people accused of non-violent misdemeanors

and felonies who should be presumed eligible for personal recognizance release.

An unaffordable security amount is the same as an order of detention. As a result,

every night and throughout the state, thousands of presumptively innocent people

like Rasmussen sit in a jail cell because they do not have sufficient cash to buy

their freedom.

                                II. ARGUMENT

      Rasmussen has two sets of constitutional claims: state and federal. First,

under the Oregon Constitution, the requirements of Article I, sections 16 and 43

allow for detention only under very narrow circumstances and require all findings

in support of detention to be made by clear and convincing evidence. By routinely

imposing unaffordable security amounts that operate as detention orders issued

without the procedural and substantive safeguards enshrined in the Oregon
   Case 3:20-cv-00865-IM    Document 1-1     Filed 05/29/20   Page 92 of 123
                                                                         App'x 91
                                                                             19

constitution, Oregon’s trial courts violate both the letter of the law and the norm

in favor of pretrial release that undergirds Oregon’s system.

      Second, Rasmussen’s detention violates the Equal Protection and Due

Process Clauses of the U.S. Constitution. Rasmussen’s claims have both

substantive and procedural aspects. See, e.g., Washington v. Harper, 494 US 210,

220, 110 S Ct 1028, 108 L Ed 2d 178 (1990) (explaining the interaction between

claims that share substantive and procedural aspects). Substantively,

Rasmussen’s claims flow from two lines of precedent. First, equal protection and

due process forbid jailing a person solely because of her inability to make a

payment. ODonnell v. Harris County, 892 F3d 147, 163 (5th Cir 2018); Bearden

v. Georgia, 461 US 660, 665–68, 103 S Ct 2064, 2070, 76 L Ed 2d 221 (1983);

Pugh v. Rainwater, 572 F2d 1053, 1057 (5th Cir 1978); Frazier v. Jordan, 457

F2d 726, 728–29 (5th Cir 1972). Second, due process protects a “fundamental”

right to pretrial liberty. United States v. Salerno, 481 US 739, 749–50, 107 S Ct

2095, 95 L Ed 2d 697 (1987); see also Foucha v. Louisiana, 504 US 71, 80, 112

S Ct 1780, 118 L Ed 2d 437 (1992) (citing Youngberg v. Romeo, 457 US 307,

316, 102 S Ct 2452, 73 L Ed 2d 28 (1982)) (“Freedom from bodily restraint has

always been at the core of the liberty protected by the Due Process Clause from

arbitrary governmental action.”).

      The government must satisfy the demands of strict scrutiny before a court

can hold up a government scheme that infringes upon the right against
     Case 3:20-cv-00865-IM   Document 1-1    Filed 05/29/20   Page 93 of 123
                                                                         App'x 92
                                                                             20

wealth-based detention and the fundamental right to pretrial liberty. Specifically,

the government must demonstrate that wealth-based pretrial detention is

necessary to serve a compelling government interest. Thus, before requiring a

person to make a payment in exchange for release from detention, the

government must first make findings concerning the person’s ability to pay any

amount contemplated. If the person cannot pay the amount, such that the

condition of release will function as a de facto detention order, then the

government must justify the order to pay an unattainable money bail in the same

way that it justifies a transparent order of detention. That is, the government must

prove that the de facto order of detention is narrowly tailored to serve a

compelling government interest.

        The Constitution requires the government to meet strict procedural

safeguards which protect against the erroneous deprivation of defendants’ pretrial

rights, so that the people may have sufficient confidence in the substantive

finding that the deprivation of individual liberty it justified. Harper, 494 US at

228. Here, the basic procedures required include notice, an opportunity to be

heard and to present and confront evidence at a hearing with counsel, and findings

on the record by clear and convincing evidence. Those were not provided here.

A.      Relator’s pretrial detention violates Oregon law.

        Oregon law imposes strict conditions on pretrial detention: arrestees must

be charged with a violent felony, a court must find that there is reason to believe
   Case 3:20-cv-00865-IM    Document 1-1     Filed 05/29/20   Page 94 of 123
                                                                         App'x 93
                                                                             21

the person committed that violent felony, and the State must prove, at a robust

hearing and by clear and convincing evidence, that releasing the person poses a

serious risk to the community. Requiring an unaffordable security amount—

which, this Court has repeatedly held, is equivalent to ordering a person detained

pretrial—without satisfying those strict conditions violates Oregon law.

      Under Section 43(1)(b) of the Oregon Constitution:


             [P]retrial release of a criminal defendant [shall be] based upon
      the principle of reasonable protection of the victim and the public,
      as well as the likelihood that the criminal defendant will appear for
      trial. Murder, aggravated murder and treason shall not be bailable
      when the proof is evident or the presumption strong that the person
      is guilty. Other violent felonies shall not be bailable when a court
      has determined there is probable cause to believe the criminal
      defendant committed the crime, and the court finds, by clear and
      convincing evidence, that there is danger of physical injury or sexual
      victimization to the victim or members of the public by the criminal
      defendant while on release. * * * Nothing in this section abridges
      any right of the criminal defendant guaranteed by the Constitution
      of the United States, including the rights to be represented by
      counsel, have counsel appointed if indigent, testify, present
      witnesses, cross-examine witnesses or present information at the
      release hearing.


Section 43 mandates that a person charged with a violent felony may be detained

only when a court has determined there is probable cause to believe the criminal

defendant committed the crime, and the court finds by clear and convincing

evidence that there is danger of physical injury or sexual victimization to the

victim or members of the public by the criminal defendant while on release.
   Case 3:20-cv-00865-IM    Document 1-1    Filed 05/29/20   Page 95 of 123
                                                                        App'x 94
                                                                            22

      Oregon legislators passed ORS 135.240 to make the substantive and

procedural requirements for detention consistent with Article I, section 43 of the

Oregon Constitution and the requirements of the US Constitution discussed

below. ORS 135.240 reiterates the substantive standard in Art. I, Sec. 43, and

mandates a release hearing if requested by the defendant within five days of the

request. ORS 135.240(4)(b). At the hearing, the court is required to conduct an

inquiry into whether there is probable cause that the defendant committed the

crime charged and whether there is clear and convincing evidence that there is a

danger of physical injury or sexual victimization to the victim or members of the

public if the defendant is released. ORS 135.240(4)(d). The state bears the burden

of producing evidence at the release hearing. ORS 135.240(4)(c).

      In the eleven years since it was ratified, this Court has never interpreted

the pretrial-detention provisions of Section 43, including what qualifies as a

“violent felony,” though the constitutional and statutory provisions described

above plainly mandate both substantive findings before a defendant may be

detained and rigorous procedures to ensure the accuracy of those findings.

Section 43 amended section 14 of the Oregon Constitution only by expanding the

number of offenses for which pretrial detention was permissible and setting strict

conditions for when that may occur. Section 43 did not amend the portion of

section 16 that prohibits excessive bail. This Court’s jurisprudence on security

amounts, which explicitly requires that the amounts be set to allow the person to
   Case 3:20-cv-00865-IM      Document 1-1      Filed 05/29/20   Page 96 of 123
                                                                              App'x 95
                                                                                  23

obtain release, remains good law. In Owens v. Duryee, 285 Or 75, 80, 589 P2d

1115 (1979), this Court stated it plainly: “[b]ail may not be set at an amount

chosen in order to make it impossible, as a practical matter, for a prisoner to

secure his release.” It reiterated the same in Gillmore v. Pearce: “This court has

stated on many occasions that the total amount of security to be posted must be

no more than is necessary to reasonably assure the attendance of the person

charged at trial. It is not to be set so as to make it impossible, as a practical matter,

for a prisoner to secure release.” 302 Or 572, 580, 731 P2d 1039 (1987); see also

Cooper v. Burks, 289 Or 449, 615 P2d 314 (1985); State ex rel Lowrey v.

Merryman, 296 Or 254, 674 P2d 1173 (1984); Sexson v. Merten, 291 Or 441, 631

P2d 1367 (1981).

       The trial court’s order here, which set the security amount at an

unattainable level for relator, violated both section 43 (by imposing a de facto

detention order without the requisite procedural and substantive safeguards) and

section 16 (by setting bail at an amount that results in detention). By setting

unaffordable financial conditions, Oregon trial courts detain defendants every

day without according them the proper procedural protections and without

making the requisite finding (let alone by clear and convincing evidence) that the

person charged poses a danger of physical injury or sexual victimization to any

member of the public. The Oregon Constitution provides robust substantive and

procedural safeguards that must be met before detaining a person pretrial. It does
     Case 3:20-cv-00865-IM   Document 1-1    Filed 05/29/20   Page 97 of 123
                                                                         App'x 96
                                                                             24

not allow the court to disregard all of them by relying on the fiction that they are

releasing an individual for whom the condition of release—an unaffordable

money bond—is impossible to meet.

B.      Relator has federal constitutional rights against wealth-based detention
        and to pretrial liberty.

        1.    Relator has a right against wealth-based detention.

        The U.S. Supreme Court recognized the right against wealth-based

detention decades ago, holding in Tate v. Short that a person may not be

“subjected to imprisonment solely because of his indigency.” 401 US 395, 397–

98, 91 S Ct 668, 28 L Ed 2d 130 (1971). This principle led the Court to strike

down state and local practices that created wealth-based imprisonment in Tate,

Williams v. Illinois, 399 US 235, 90 S Ct 2018, 26 L Ed 2d 586 (1970), and

Bearden, 461 US at 660. In Bearden, the Court reiterated the core principle

behind the right, namely the “impermissibility of imprisoning a defendant solely

because of his lack of financial resources.” Id. at 661. The right against wealth-

based detention is unusual because it “reflect[s] both equal protection and due

process concerns.” M.L.B. v. S.L.J., 519 US 102, 120, 117 S Ct 555, 136 L Ed 2d

473 (1996). Hence, when the U.S. Supreme Court held that indigence status is

not a suspect class for equal-protection purposes, it expressly exempted the

Williams-Tate-Bearden line of cases because they involved an “absolute

deprivation” of liberty to a “class * * * composed only of persons who were
    Case 3:20-cv-00865-IM    Document 1-1    Filed 05/29/20   Page 98 of 123
                                                                         App'x 97
                                                                             25

totally unable to pay the demanded sum.” San Antonio Independent School

District v. Rodriguez, 411 US 1, 20–22, 93 S Ct 1278, 36 L Ed 2d 16 (1973).

       Though Williams, Tate, and Bearden involved penal fines (fines imposed

on those already convicted), courts have extended those cases’ holdings to the

pretrial context. The en banc Fifth Circuit did so, for example, in Pugh, 572 F2d

at 1053. The Pugh court recognized that the core holding of Williams, Tate, and

Bearden—that post-conviction imprisonment “solely because of indigent status

is invidious discrimination and not constitutionally permissible”—has even

“broader effects and constitutional implications” with pretrial arrestees, that is,

individuals “accused but not convicted of crime.” Id. at 1056. That conclusion

accords with the U.S. Supreme Court’s explanation that pretrial release “serves

to prevent the infliction of punishment prior to conviction. Unless this right to

bail before trial is preserved, the presumption of innocence * * * would lose its

meaning.” Stack v. Boyle, 342 US 1, 4, 72 S Ct 1, 96 L Ed 3 (1951).2

       The Fifth Circuit recently reaffirmed its holding in Pugh when it found the

bail-setting practices in Houston (Harris County), Texas unconstitutional.


2
  The Conference of Chief Justices, consisting of the highest judicial officer of
each state, the District of Columbia, and each US territory and commonwealth,
recently affirmed this principle. See Brief of Conference of Chief Justices as
Amicus Curiae in Support of Neither Party at 38, ODonnell, 892 F3d at 147 (No.
17-20333), 2017 WL 3536467, at *27 (quoting Dodds v. Richardson, 614 F3d
1185, 1192 (10th Cir 2010)) (“[T]he right of an accused to freedom pending trial
is inherent in the concept of a liberty interest protected by the due process clause
of the Fourteenth Amendment.”).
   Case 3:20-cv-00865-IM      Document 1-1     Filed 05/29/20   Page 99 of 123
                                                                            App'x 98
                                                                                26

ODonnell 892 F3d at 163 (striking down the use of secured money bail set

without regard to ability to pay because it invidiously discriminates against the

poor). Federal district courts throughout the country have recently reached the

same conclusion. See, e.g., Dixon v. St. Louis, No 4:19-cv-0112-AGF, 2019 WL

2437026 at *13–14 (ED Mo June 11, 2019) (enjoining city of St. Louis from

jailing arrestees without making findings about arrestees’ ability to pay before

setting bail); McNeil v. Community Probation Services LLC, No 1:18-cv-00033,

2019 WL 633012, at *15–16 (MD Tenn Feb 14, 2019) (granting class-wide

preliminary injunction against setting secured bail on misdemeanor probation

violation warrants absent judicial findings on the record about the arrestee’s

ability to pay, the unsuitability of alternatives to secured bail, and whether pre-

revocation detention is necessary to meet a compelling governmental interest);

Booth v. Galveston County, 352 F Supp 3d 718, 737–38 (SD Tex 2019) (holding

that Plaintiffs’ stated claim that detaining arrestees before trial solely due to their

inability to pay bail violated Equal Protection and Due Process clauses); Daves

v. Dallas County, 341 F Supp 3d 688, 694–96 (ND Tex 2018) (holding that

Plaintiffs had shown likelihood of success on the merits that Dallas County

violated Equal Protection of arrestees through “mechanical application of [ ]

bond schedules”); Schultz v. State, 330 F Supp 3d 1344, 1358 (ND Ala 2018)

(holding that “at a minimum, a judge must state on the record why the court

determined that setting secured money bond above a defendant’s financial means
  Case 3:20-cv-00865-IM      Document 1-1     Filed 05/29/20   Page 100 of 123
                                                                           App'x 99
                                                                               27

was necessary to secure the defendant’s appearance at trial or protect the

community”); Caliste v. Cantrell, 329 F Supp 3d 296, 311 (ED La 2018) (holding

that “an informed inquiry into the ability to pay and findings on the record

regarding that ability prior to detention based on failure to pay” is constitutionally

required).

      State courts have followed suit. On April 9, 2020, the Supreme Court of

the State of Nevada, after taking up the same issue on mandamus after petitioners

had been convicted, agreed that “[b]ail in an amount greater than necessary to

ensure the defendant’s appearance and the safety of the community is

unconstitutional” and that “when bail is set in an amount that results in continued

detention, it functions as a detention order, and accordingly is subject to the same

due process requirements applicable to a deprivation of liberty.” Valdez-Jimenez

v. The Eighth Judicial District of Nevada, __ P3d __, No 76417, 136 Nev Adv

Op                       20,                       available                        at

http://caseinfo.nvsupremecourt.us/public/caseView.do?csIID=46658 (Nov April

9, 2020). The Court then imposed a procedural scheme explicitly modeled from

Salerno.

      In In re Humphrey, the California Court of Appeal held that “a court which

has not followed the procedures and made the findings required for an order of

detention must, in setting money bail, consider the defendant’s ability to pay and

refrain from setting an amount so beyond the defendant’s means as to result in
  Case 3:20-cv-00865-IM     Document 1-1    Filed 05/29/20   Page 101 of 123
                                                                       App'x 100
                                                                            28

detention.” 228 Cal Rptr 3d 513, 535 (Ct App 2018) (review pending). The court

also held that “[i]f the court concludes that an amount of bail the defendant is

unable to pay is required to ensure his or her future court appearances, it may

impose that amount only upon a determination by clear and convincing evidence

that no less restrictive alternative will satisfy that purpose.” Id. The

Massachusetts Supreme Judicial Court has held that where it appears an

arrestee’s inability to pay money bail will result in pretrial detention, the bail-

setting order must include factual findings about the defendant’s resources, and

reasons why the risk of flight is so great that no alternative, less restrictive

condition will suffice to ensure court appearance. Brangan v. Commonwealth,

477 Mass 691, 706–07, 80 NE3d 949, 963–65 (2017). And the New Mexico

Supreme Court stated definitively that “[n]either the New Mexico Constitution

nor our rules of criminal procedure permit a judge to set high bail for the purpose

of preventing a defendant’s pretrial release * * *. If a defendant should be

detained pending trial under the New Mexico Constitution, then that defendant

should not be permitted any bail at all. Otherwise the defendant is entitled to

release on bail, and excessive bail cannot be required.” State v. Brown, 2014-

NMSC-038, ¶ 1, 338 P3d 1276, 1292 (2014).

      2.     Relator has a fundamental constitutional right to pretrial liberty.

      A second, independent constitutional right is also implicated by the pretrial

detention of a presumptively innocent person due to her inability to make a
  Case 3:20-cv-00865-IM     Document 1-1     Filed 05/29/20   Page 102 of 123
                                                                         App'x 101
                                                                              29

monetary payment: the right to pretrial liberty. In Salerno, the U.S. Supreme

Court addressed the liberty interests of pretrial arrestees detained without bail

under the federal Bail Reform Act (BRA). 481 US at 749–50. Finding that the

pretrial liberty interest of an accused is “fundamental,” the Court acknowledged

that as a “‘general rule’ of substantive due process, the government may not

detain a person prior to a judgment of guilt.” Id. at 749. Courts have repeatedly

affirmed this principle. See Foucha, 504 US at 80 (“Freedom from bodily

restraint has always been at the core of the liberty protected by the Due Process

Clause from arbitrary governmental action.”) (citing Youngberg, 457 US at 316);

Zadvydas v. Davis, 533 US 678, 690–91, 121 S Ct 2491, 150 L Ed 2d 653 (2001)

(same); Lopez-Valenzuela v. Arpaio, 770 F3d 772, 780 (9th Cir 2014) (en banc)

(applying strict scrutiny to Arizona pretrial detention law because it infringed on

the “fundamental” right to pretrial liberty); Schultz, 330 F Supp 3d at 1358

(holding that “[c]riminal defendants have a constitutional right to pretrial liberty”

and “[a]bsent extenuating circumstances like flight risks or dangers to the

community, the State may not incarcerate a defendant pretrial”); Caliste, 329 F

Supp 3d at 310, 313 (“Plaintiffs have been deprived of their fundamental right to

pretrial liberty”; the “deprivation of liberty requires a heightened standard”);

Buffin v. City & Cty of San Francisco, No. 15-CV-04959-YGR, 2018 WL

424362, at *6 (ND Cal Jan 16, 2018) (holding that pretrial detention due to

inability to pay “implicates plaintiffs’ fundamental right to liberty”); Reem v.
  Case 3:20-cv-00865-IM     Document 1-1     Filed 05/29/20   Page 103 of 123
                                                                       App'x 102
                                                                            30

Hennessy, No 17-CV-6628, 2017 WL 6765247, at *1 (ND Cal Nov 29, 2017)

(“The due process clauses of the Fifth and Fourteenth Amendments bar pretrial

detention unless detention is necessary to serve a compelling government

interest.”); Humphrey, 228 Cal Rptr 3d at 545 (recognizing the “fundamental

constitutional right to pretrial liberty”); Brangan, 80 NE3d at 961 (holding that

the right to pretrial liberty is “fundamental”).

      In sum, Rasmussen’s detention pretrial on an unaffordable bond implicates

two fundamental interests—the right against wealth-based detention, and the

right to pretrial liberty—and the concomitant constitutional protections

associated with each.

          C. The trial court violated relator’s equal protection and due process
             rights when it required an unattainable security amount without
             making a finding that detention is necessary to serve a compelling
             government interest.

      Requiring a security amount that a person cannot meet is the equivalent of

requiring detention. As courts around the country have overwhelmingly held, the

U.S. Constitution requires a finding of necessity prior to an order of pretrial

detention and rigorous procedural safeguards to ensure the accuracy of that

finding. See infra Part II.C.2. Rasmussen is subject to an unattainable financial

condition of release that functions as a detention order without the substantive

findings and procedural safeguards required by the Equal Protection and Due

Process Clauses to justify an order of detention.
  Case 3:20-cv-00865-IM     Document 1-1    Filed 05/29/20   Page 104 of 123
                                                                        App'x 103
                                                                             31

      1.     An unattainable financial condition is equivalent to an
             unconstitutional order of pretrial detention.

      Courts around the country have squarely held that an order requiring a

person to pay an unattainable amount of money to secure release is an order of

pretrial detention. United States v. Mantecon-Zayas, 949 F2d 548, 550 (1st Cir

1991) (“[O]nce a court finds itself in this situation—insisting on terms in a

“release” order that will cause the defendant to be detained pending trial—it must

satisfy the procedural requirements for a valid detention order * * *.”); United

States v. Leathers, 412 F2d 169, 171 (DC Cir 1969) (“[T]he setting of bond

unreachable because of its amount would be tantamount to setting no conditions

at all.”); ODonnell, 251 F Supp 3d at 1131, 1156, 1161 (holding that secured

money bail set in an amount that an arrestee cannot afford is constitutionally

equivalent to an order of detention); Brangan, 80 NE3d at 963 (unattainable

money bail “is the functional equivalent of an order for pretrial detention, and the

judge’s decision must be evaluated in light of the same due process requirements

applicable to such a deprivation of liberty.”); Brown, 338 P3d at 1292

(“Intentionally setting bail so high as to be unattainable is simply a less honest

method of unlawfully denying bail altogether.”).

      For Rasmussen, who is indigent, a money bail amount of $250,000 is

equivalent to the money bail amount of $250,000,000: these conditions are

strictly impossible from him to meet. As Rasmussen explained to the trial court,
  Case 3:20-cv-00865-IM     Document 1-1     Filed 05/29/20   Page 105 of 123
                                                                         App'x 104
                                                                              32

he has no income—because his social security payments are suspended while he

is detained—no assets, and no ability to pay any security amount. Setting an

impossible condition of release is the functional equivalent of setting no

condition at all and, therefore, ordering pretrial detention. In other words, a court

that imposes an impossible-to-meet condition, as here, has imposed a detention

order that must comport with the due process requirements articulated by Salerno

and discussed below.

      2.     Wealth-based pretrial detention requires the government to
             demonstrate necessity.

      Because a person’s “interest in liberty” is “fundamental,” the Supreme

Court has held that it is a “‘general rule’ of substantive due process that the

government may not detain a person prior to a judgment of guilt in a criminal

trial.” Salerno, 481 US at 749–51. Like other constitutional rights, however, the

right to pretrial liberty is not absolute: the government may deprive a person of

her right to pretrial liberty if the government’s interest is sufficiently compelling

and the deprivation is narrowly tailored to serve that interest—meaning that

pretrial detention is necessary because alternatives are inadequate. Id. at 749, 751

(describing the government interest in preventing serious pretrial crime as

“compelling” and the statute as “careful[ly] delineat[ing] * * * the circumstances

under which detention will be permitted”); Reno v. Flores, 507 US 292, 113 S Ct

1439, 123 L Ed 2d 1, 301–02 (1993) (describing Salerno as a case that “forbids
  Case 3:20-cv-00865-IM     Document 1-1    Filed 05/29/20   Page 106 of 123
                                                                        App'x 105
                                                                             33

the government to infringe certain ‘fundamental’ liberty interests at all, no matter

what process is provided, unless the infringement is narrowly tailored to serve a

compelling state interest.”) (emphasis in original); see also Washington v.

Glucksberg, 521 US 702, 721, 117 S Ct 2258, 138 L Ed 2d 772 (1997) (same).

      Thus, every court to consider the question has held that the government

must demonstrate that its “infringement [of pretrial liberty] is narrowly tailored

to serve a compelling state interest.” Lopez-Valenzuela, 770 F3d at 780 (quoting

Flores, 507 US at 302); see also Simpson v. Miller, 241 Ariz 341, 347, 387 P3d

1270, 1276 (Ariz 2017), cert denied sub nom Arizona v. Martinez, 138 S Ct 146,

199 L Ed 2d 37 (2017) (“[I]t is clear from Salerno and other decisions that the

constitutionality of a pretrial detention scheme turns on whether particular

procedures satisfy substantive due process standards.”); ODonnell, 251 F Supp

3d at 1156–57 (holding that government action infringing pretrial liberty must be

the least restrictive means necessary to serve court appearance and community

safety); Humphrey, 19 Cal App 5th at 1028, 1037 (holding that a person may be

detained only if “no less restrictive alternative will satisfy” the government’s

interests because pretrial detention is permissible “only to the degree necessary

to serve a compelling governmental interest”); Reem, 2017 WL 6765247, at *1

(“The due process clauses of the Fifth and Fourteenth Amendments bar pretrial

detention unless detention is necessary to serve a compelling government

interest.”); Brangan, 80 NE3d at 962 (holding that pretrial detention is
    Case 3:20-cv-00865-IM   Document 1-1     Filed 05/29/20   Page 107 of 123
                                                                         App'x 106
                                                                              34

permissible if “such detention is demonstrably necessary” to meet a compelling

interest).3

       Independently, government action that infringes the right against wealth-

based detention must likewise satisfy strict scrutiny. In Frazier, the Fifth Circuit

held that strict scrutiny was the appropriate constitutional standard when it

invalidated a practice requiring an indigent person to either pay a fine or be jailed

after conviction because the alternative jail term was not “necessary to promote

a compelling governmental interest.” 457 F2d at 728–30 (internal quotation

marks omitted). Frazier explained that there were “far less onerous alternatives”

that would satisfy the “state’s interest in collecting its fine revenue.” Id. at 728-

30. Bearden, while not labeling the level of scrutiny that it applied to wealth-

based post-conviction detention, similarly required “careful inquiry” into the

state’s asserted interests and “the existence of alternative means for effectuating”

those interests. 461 US at 666–67 (quoting Williams, 399 US at 260 (Harlan, J.,

concurring); see also Pugh, 572 F2d at 1057 (explaining that the same principles

apply prior to trial and that the Constitution requires “meaningful consideration




3
 Any deprivation of that liberty interest must withstand heightened constitutional
scrutiny, which requires that the deprivation be narrowly tailored to advance a
compelling government interest. See, e.g., Zablocki v. Redhail, 434 US 374, 388,
98 S Ct 673, 54 L Ed 2d 618 (1978) (noting that when the government’s action
infringes a fundamental right, “it cannot be upheld unless it is supported by
sufficiently important state interests and is closely tailored to effectuate only
those interests”).
    Case 3:20-cv-00865-IM     Document 1-1    Filed 05/29/20   Page 108 of 123
                                                                          App'x 107
                                                                               35

of * * * alternatives” to “incarceration of those who cannot” pay a financial

condition of release, and a finding that secured money bail “is necessary to

reasonably assure defendant’s presence at trial.”) (emphasis added). Accordingly,

if the government’s interest in “appearance at trial could reasonably be assured

by * * * alternate [conditions] of release, pretrial confinement for inability to post

money bail” is unconstitutional. Id. at 1058; see also Buffin, 2018 WL 424362,

at *8 (holding that “an examination of the Bearden-Tate-Williams line of cases

persuades the court that strict scrutiny applies to plaintiffs’ Due Process and

Equal Protection claims.”).

       Therefore, pursuant to either the Bearden-Frazier-Rainwater wealth-based

detention cases or the fundamental right to pretrial liberty articulated in Salerno,

an unattainable financial condition of release triggers strict scrutiny.4 Applying




4
  The Fifth Circuit has held that “heightened” scrutiny applies to policies
infringing the right against wealth-based detention. ODonnell, 892 F3d at 161.
Strict scrutiny and intermediate scrutiny are both forms of “heightened” scrutiny.
ODonnell, 251 F Supp 3d at 1138 (citing Lauder, Inc. v. City of Houston, 751 F
Supp 2d 920, 933 (SD Tex 2010), aff’d, 670 F3d 664 (5th Cir 2012)). Both
require the government to show that its policy is narrowly tailored to a
compelling interest. Id. Under strict scrutiny, the policy must be necessary to
achieve that interest. Id. Under intermediate scrutiny, the policy is constitutional
only if it “promotes a substantial government interest that would be achieved less
effectively absent the regulation.” Id. (quoting Lauder, 751 F Supp 2d at 933).
       This court need not resolve which form of heightened scrutiny applies if it
finds that the practices do not comport with intermediate scrutiny, or if it
concludes that the Government’s policies infringe relator’s fundamental right to
pretrial liberty, because strict scrutiny unquestionably applies when a
fundamental right is at issue.
    Case 3:20-cv-00865-IM   Document 1-1    Filed 05/29/20   Page 109 of 123
                                                                        App'x 108
                                                                             36

strict scrutiny as required by both lines of precedent, the detention at issue here

is unconstitutional unless the government demonstrates that less-restrictive

alternatives are inadequate and incapacitation is therefore necessary to serve a

compelling government interest in court appearance or community safety.

          D. Rasmussen did not receive adequate procedural safeguards prior to
             his pretrial detention.

       Procedural-due-process analysis “proceeds in two steps: We first ask

whether there exists a liberty or property interest of which a person has been

deprived, and if so we ask whether the procedures followed by the State were

constitutionally sufficient.” Swarthout v. Cooke, 562 US 216, 219, 131 S Ct 859,

178 L Ed 2d 732 (2011) (citing Ky. Dep’t of Corr. v. Thompson, 490 US 454,

460, 109 S Ct 1904, 104 L Ed 2d 506 (1989)). Here, Rasmussen has been

deprived of two substantive liberty interests: the right against wealth-based

detention and the “fundamental” “interest in [pretrial] liberty.” Salerno, 481 US

at 750.5 These rights were deprived when the trial court imposed an unaffordable

security-release amount, which operated as a de facto detention order. The second

step of the procedural-due-process analysis—determining the procedures

required for a valid pretrial detention order—proceeds under the Mathews v.

Eldridge three-part balancing test, pursuant to which a court must consider, for

each procedure: (1) “the private interest” at issue, (2) “the risk of an erroneous

5
  As the Fifth Circuit noted, the Relators also had a state-created liberty interest
in bail by “sufficient sureties.” ODonnell, 892 F3d at 158.
  Case 3:20-cv-00865-IM     Document 1-1     Filed 05/29/20   Page 110 of 123
                                                                         App'x 109
                                                                              37

deprivation” absent the additional safeguard, and (3) the state’s interest in not

providing it. 424 US 319, 335, 96 S Ct 893, 47 L Ed 2d 18 (1976).

      As explained below, the balancing of the Mathews factors here establishes

that, at a hearing to determine whether a person will be detained prior to trial, the

government must provide notice of the critical issues; an inquiry into ability to

pay if a financial condition is contemplated; an adversarial hearing at which the

arrestee is represented by counsel and has an opportunity to be heard, to present

evidence, and to confront evidence offered by the government; an impartial

decision-maker; meaningful consideration of less restrictive alternatives to

pretrial detention; and, if the decision-maker issues a transparent or de facto order

of detention, findings on the record by clear and convincing evidence that

detention is necessary to serve a compelling government interest, and a statement

of reasons explaining the decision.

      1.     When requiring financial conditions, the government must conduct
             an inquiry into ability to pay and make on-the-record findings
             concerning ability to pay.

      As a threshold matter, when the government contemplates requiring a

secured financial condition of pretrial release, it must provide procedures

adequate to determine whether the monetary condition will operate as a detention

order. The U.S. Supreme Court has held that, if the government seeks to condition

physical liberty on a payment, due process requires notice that financial

information will be collected and of the nature and significance of the financial
  Case 3:20-cv-00865-IM     Document 1-1    Filed 05/29/20   Page 111 of 123
                                                                        App'x 110
                                                                             38

information; an inquiry into the person’s ability to pay; and findings on the record

as to whether the person has the ability to pay. See Turner v. Rogers, 564 US 431,

447–48, 131 S Ct 2507, 180 L Ed 2d 452 (2011) (applying the Mathews test and

holding that, before the state may jail a person for not paying child support, the

government must provide notice that ability to pay is a “critical issue,” an

opportunity to be heard, and “an express finding by the court that the defendant

has the ability to pay”); Bearden, 461 US at 672–73 (holding that, before the state

can revoke probation for nonpayment, it must inquire into whether the

nonpayment was willful). See also United States v. Payan, 992 F2d 1387, 1396

(5th Cir 1993) (the “court must inquire into the reasons” the person did not pay

and determine whether she willfully refused to pay); ODonnell, 251 F Supp 3d

at 1144–45 (concluding that Harris County’s automatic use of secured money

bail, without an inquiry into ability to pay, presents an intolerably high risk of

erroneous deprivation of a fundamental right, and that Defendants failed to

demonstrate an interest in not providing these procedural safeguards); id. at 1161

(requiring an inquiry into ability to pay and notice to arrestees about the

significance of the financial information they are asked to provide). If, after

notice and inquiry into ability to pay, the government determines that the person

cannot pay the contemplated financial condition, then further procedures are

required before the government may detain the person.
  Case 3:20-cv-00865-IM     Document 1-1    Filed 05/29/20   Page 112 of 123
                                                                        App'x 111
                                                                             39

      2.     The government must provide additional procedural safeguards to
             protect against an erroneous deprivation of relator’s substantive
             rights.

      The substantive rights to pretrial liberty and against wealth-based detention

also require rigorous process to ensure the accuracy of any finding that preventive

pretrial detention is necessary and to ensure that detention of the presumptively

innocent remains the “carefully limited exception.” Salerno, 481 US at 755.

      In Salerno, the Court upheld the procedural protections required by the

Bail Reform Act and emphasized that an order of detention under the Act may be

issued only after the provision of robust procedural safeguards, including: a “full-

blown adversary hearing,” “findings of fact” by “clear and convincing evidence,”

and a “statement of reasons for a decision to detain.” Id. at 750, 752. Balancing

the individual and government interests at stake, the Mathews test makes clear as

explained below, that due process requires safeguards similar to the provisions

of the federal statute that the Supreme Court emphasized when it upheld that law.

                    a.    The government must provide notice, an adversarial
                          hearing, an impartial decisionmaker, and findings on
                          the record.

      The procedures due process requires prior to the deprivation of any liberty

interest are well established. Most of them apply even in the post-conviction

context, where a person’s liberty interest is less than that of Rasmussen, who is

presumptively innocent. In Gagnon v. Scarpelli, 411 US 778, 786, 93 S Ct 1756,

36 L Ed 2d 656 (1973), the Court explained what due process requires at a
  Case 3:20-cv-00865-IM     Document 1-1    Filed 05/29/20   Page 113 of 123
                                                                       App'x 112
                                                                            40

probation revocation hearing for a person whose liberty interest has been

diminished by a criminal conviction: (a) “notice” of the critical issues to be

decided at the hearing; (b) “disclosure” of the evidence presented by the

government at the hearing; (c) an “opportunity to be heard in person and to

present witnesses and documentary evidence”; (d) “the right to confront and

cross-examine adverse witnesses (unless the hearing officer specifically finds

good cause for not allowing confrontation)”; (e) a “neutral and detached”

factfinder; and (f) findings and reasons on the record of “the evidence relied on.”

See also Morrissey v. Brewer, 408 US 471, 489, 92 S Ct 2593, 33 L Ed 2d 484

(1972) (holding that “the minimum requirements of due process” require the

same six procedural protections in the context of parole revocation of a convicted

and sentenced person); Turner, 564 US at 447 (requiring “notice to the defendant

that his ‘ability to pay’ is a critical issue,” the opportunity to be heard, and

findings on the record); see also, e.g., Fuentes v. Shevin, 407 US 67, 80, 92 S Ct

1983, 32 L Ed 2d 556 (1972) (“Parties whose rights are to be affected are entitled

to be heard.”); Concrete Pipe & Prods of Cal, Inc v. Constr Laborers Pension Tr

for S Cal, 508 US 602, 617, 113 S Ct 2264, 124 L Ed 2d 539 (1993) (“[D]ue

process requires a ‘neutral and detached judge in the first instance.’”) (quoting

Ward v. Village of Monroeville, 409 US 57, 61–62, 93 S Ct 80, 34 L Ed 2d 267

(1972)); Wolff v. McDonnell, 418 US 539, 564–65, 94 S Ct 2963, 41 L Ed 2d 935

(1974) (requiring a statement of reasons for revocation of good-time credits).
  Case 3:20-cv-00865-IM     Document 1-1       Filed 05/29/20   Page 114 of 123
                                                                         App'x 113
                                                                              41

Because a bail hearing implicates the fundamental right to bodily liberty prior to

trial, each of these safeguards is required.

                    b.     The government must prove by clear and convincing
                           evidence that the relator is either a flight risk or a
                           danger to the community.

       When the government seeks to infringe the fundamental right to bodily

liberty prior to or absent a criminal conviction, the government also bears a

heightened evidentiary burden. As the Supreme Court explained in Addington v.

Texas, 441 US 418, 432–33, 94 S Ct 1804, 60 L Ed 2d 323 (1979), the deprivation

of the fundamental right to bodily liberty requires a heightened standard of proof

beyond a mere preponderance to ensure the accuracy of the decision. Since

Addington, the Supreme Court has never permitted application of a standard

lower than “clear and convincing” evidence in any context in which bodily liberty

is at stake.

       In Addington, the Supreme Court held that, under the Due Process Clause,

the standard of proof required before a person can be confined in state custody

for mental illness based on the possibility of future dangerousness must be “equal

to or greater than” the “clear and convincing” evidentiary standard. Id. at 433.

Applying the Mathews balancing test, the Court first articulated the government’s

interest: “to protect the community from the dangerous tendencies of some who

are mentally ill.” Id. at 426. However, the Court explained, “[s]ince the

preponderance standard creates the risk of increasing the number of individuals
  Case 3:20-cv-00865-IM     Document 1-1    Filed 05/29/20   Page 115 of 123
                                                                        App'x 114
                                                                             42

erroneously committed, it is at least unclear to what extent, if any, the state’s

interests are furthered by using a preponderance standard in such commitment

proceedings.” Id. The Court then balanced the important private interests and

concluded that “the individual’s interest in the outcome of a civil commitment

proceeding is of such weight and gravity that due process requires the state to

justify confinement by proof more substantial than a mere preponderance of the

evidence.” Id. at 427. In determining what the appropriate due process standard

was above a mere preponderance, the Court explained that the “clear and

convincing” standard enables the government to achieve its interest when it has

a convincing basis but rigorously protects the fundamental individual rights at

stake. Id.

       The Court has reached the same conclusion in every other context in which

a person’s bodily liberty is at stake. See Santosky v. Kramer, 455 US 745, 756,

102 S Ct 1388, 71 L Ed 2d 599 (1982) (“This Court has mandated an intermediate

standard of proof—‘clear and convincing evidence’—when the individual

interests at stake in a state proceeding are both ‘particularly important’ and ‘more

substantial than mere loss of money.”); Cruzan by Cruzan v. Dir, Missouri Dep’t

of Health, 497 US 261, 282–83, 110 S Ct 2841, 111 L Ed 2d 224 (1990)

(explaining that the Court has required the clear and convincing evidence

standard in deportation proceedings, denaturalization proceedings, civil

commitment proceedings, proceedings for the termination of parental rights, in
  Case 3:20-cv-00865-IM     Document 1-1    Filed 05/29/20   Page 116 of 123
                                                                        App'x 115
                                                                             43

cases involving allegations of civil fraud, and in a variety of other kinds of civil

cases implicating important interests).

      In another seminal case on the evidentiary standard required for

deprivation of bodily liberty, the Court struck down, on due process grounds,

Louisiana’s statutory scheme for perpetuating the confinement of those acquitted

on the basis of insanity in criminal trials. Foucha, 504 US at 82–83. The Court

held that although “[t]he State may [ ] confine a mentally ill person if it shows by

clear and convincing evidence that the individual is mentally ill and dangerous[;]

[h]ere, the State has not carried that burden.” Id. at 80 (quotation and citation

omitted). In reaching this holding, Foucha relied on Salerno, 481 US at 749,

explaining that the Court had upheld the federal statute’s preventive detention

mechanism in part because it required findings of dangerousness by the

longstanding “clear and convincing” standard. Foucha concluded with a

reminder about the doctrinal importance of the “clear and convincing” standard:

“freedom from physical restraint being a fundamental right,” administrative

detention must remain the “carefully limited exception[ ]” in our society. Id. at

83, 86.

      Lower courts, interpreting Salerno, have consistently required clear and

convincing evidence to justify detaining a person prior to trial. Lopez-Valenzuela

stuck down the Arizona pretrial detention statute in part because the Arizona law,

unlike the federal Bail Reform Act, did not require the government to prove by
    Case 3:20-cv-00865-IM   Document 1-1     Filed 05/29/20   Page 117 of 123
                                                                         App'x 116
                                                                              44

clear and convincing evidence that an individual arrestee’s detention was

necessary. 770 F3d at 784–85. As the Ninth Circuit explained, one of the features

that Salerno explicitly relied on was that the Act required the government “to

prove by ‘clear and convincing evidence’ that the individual presented ‘a

demonstrable danger to the community’ and that ‘no conditions of release c[ould]

reasonably assure the safety of the community.’” Id. at 785. Most recently, in

Humphrey, the California Court of Appeal held under the federal Constitution

that “[i]f [a] court concludes that an amount of bail the defendant is unable to pay

is required to ensure his or her future court appearances, it may impose that

amount only upon a determination by clear and convincing evidence that no less

restrictive alternative will satisfy that purpose.” 228 Cal Rptr 3d at 535.6 See also

Dixon, 2019 WL 2437026, at *16 (requiring, as part of preliminary injunction

against jail commissioner defendant, that financial conditions of release be




6
  Numerous other state courts have held this standard to apply. See, e.g., State v.
Ingram, 230 NJ 190, 202, 204–05, 165 A3d 797, 803, 805 (NJ 2017); State v.
Butler, No. 2011-K-0879, 2011 WL 12678268 (La App 4th Cir July 28, 2011),
writ not considered, 75 So 3d 442 (La 2011); Wheeler v. State, 160 Md App 566,
578–80, 864 A2d 1058, 1065 (2005); Brill v. Gurich, 1998 OK CR 49, ¶ 5, 965
P2d 404, 409 (Okla Crim App 1998) as corrected (Sept 23, 1998); Lynch v.
United States, 557 A2d 580, 581 (DC 1989) (en banc). Compare Aime v. Com,
414 Mass 667, 678–83, 611 NE2d 204, 212–14 (1993) (striking down preventive
detention statute because it did not require the “clear and convincing” burden of
proof), with Mendonza v. Com, 423 Mass 771, 782–83, 673 NE2d 22, 30–31
(1996) (upholding successor statute and holding that “clear and convincing”
evidence standard is required for pretrial detention decisions based on a
prediction of future dangerousness).
    Case 3:20-cv-00865-IM   Document 1-1    Filed 05/29/20   Page 118 of 123
                                                                       App'x 117
                                                                            45

imposed only upon finding by clear and convincing evidence that no alternative

conditions would reasonably assure the arrestee’s future court appearance or the

safety of others); Caliste, 329 F Supp 3d at 313 (holding that clear and convincing

evidentiary standard applies to risk of flight determination, due to “vital

importance of the individual’s interest in pretrial liberty recognized by the

Supreme Court.”).

       The intermediate standard of “clear and convincing” evidence should

apply regardless of whether the government seeks to detain a person pretrial

based on a purported risk of danger to the community or a purported risk of flight

because the private right at stake is the same. And the Supreme Court has already

held in Santosky, Addington, and Foucha that the government must meet a

heightened level of proof before it can infringe upon fundamental private

interests, because those interests are “particularly important” and “more

substantial than mere loss of money.” Santosky, 455 US at 756 (quoting

Addington, 441 US at 424). There is no compelling reason that “the degree of

confidence our society thinks [it] should have in the correctness of factual

conclusions,” id. at 755 (quoting Addison, 441 US at 423), should be lower when

the question is whether a person poses a risk of flight than when the question is

whether the person poses a danger to other people in the community.7


7
 Analogous case law from the immigration context, where the liberty interest is
considered more constrained than in the pretrial context, supports this conclusion.
  Case 3:20-cv-00865-IM      Document 1-1     Filed 05/29/20   Page 119 of 123
                                                                          App'x 118
                                                                               46

      Only one court appears to have addressed in depth whether the standard of

proof the government must satisfy to detain someone due to a concern about

flight risk is the same as the standard when the concern is community safety. In

Kleinbart v. United States, 604 A2d 861, 868 (DC 1992), the DC Court of

Appeals held that the “clear and convincing” evidence standard should apply to

determinations about whether to order pretrial detention based on flight risk. The

court explained that “[a] defendant’s liberty interest is no less—and thus requires

no less protection—when the risk of his or her flight, rather than danger, is the

basis for justifying detention without right to bail.” Id. at 870. The court therefore

held: “[a]lthough the federal Bail Reform Act could be construed—purely as a

matter of statutory construction—to require only a preponderance standard in risk

of flight cases * * * we believe that Salerno’s emphasis on the clear and

convincing evidence standard to sustain the constitutionality of that statute as

applied to danger necessarily carries over, as a requirement of due process, to risk




See Singh v. Holder, 638 F.3d 1196, 1203, 1204 (9th Cir 2011) (requiring clear
and convincing evidence regardless of whether the government seeks detention
based on flight or dangerousness because “due process places a heightened
burden of proof [when] the individual interests at stake * * * are both particularly
important and more substantial than mere loss of money.”) (quoting Cooper v.
Oklahoma, 517 US 348, 363, 116 S Ct 1373, 134 L Ed 2d 498 (1996); Lora v.
Shanahan, 804 F3d 601, 616 (2d Cir 2015) (same), vacated and remanded on
other grounds, 138 S Ct 1260 (2018).
    Case 3:20-cv-00865-IM   Document 1-1     Filed 05/29/20   Page 120 of 123
                                                                       App'x 119
                                                                            47

of flight cases.” Id. This analysis has been adopted by the American Bar

Association’s Criminal Justice Standards.8

       Thus, in order for Rasmussen to be validly detained, the circuit court

needed to have found, upon clear and convincing evidence, that he posed a danger

to the community or was a flight risk. The court did not. Instead of holding an

adversarial hearing and requiring the state to meet its burden by presenting

evidence, the court entered an order of detention without the procedural and

substantive protections due process requires.

       3.    The detention order in this case violates due process.

       As explained above, the Due Process Clause imposes substantive and

procedural requirements on pretrial detention. In Rasmussen’s case, the lower

court did not make constitutionally adequate findings on the record about his

dangerousness or risk of flight; nor did the court inquire into less restrictive

alternatives that would achieve the government’s interests. Instead, the court



8
  ABA Standard 10-5.8 explains that the “clear and convincing” standard applies
to decisions relating to dangerousness and risk of flight. Courts have long looked
to the Standards for guidance when answering constitutional questions about the
appropriate balance between individual rights and public safety in the field of
criminal justice. See, e.g., Padilla v. Kentucky, 559 US 356, 367, 130 S Ct 1473,
176 L Ed 2d 284 (2010); Strickland v. Washington, 466 US 668, 688–89, 104 S
Ct 2052, 80 L Ed 2d 674 (1984); United States v. Teague, 953 F2d 1525, 1533 n
10 (11th Cir 1992). Similarly, the Conference of Chief Justices has emphasized
the safeguards upheld in Salerno and argued that misdemeanor arrestees detained
due to inability to pay money bail are entitled to the same procedural safeguards
afforded to arrestees who are detained pursuant to transparent orders of detention.
See Brief of Conference of Chief Justices, supra note 5, at 38.
  Case 3:20-cv-00865-IM    Document 1-1    Filed 05/29/20   Page 121 of 123
                                                                      App'x 120
                                                                           48

ordered Rasmussen released but required him to pay for his release. Because

Rasmussen happens to be unable to pay, he has remained in detention even

though no court has made the requisite showing pursuant to the requisite

standards.

      Here, there is no question the court did not make the requisite findings by

clear and convincing evidence. Indeed, it made none. Despite Rasmussen’s

assertions that he had no income and no ability to pay security, the court stating

that “he does not have significant assents,” the court made no inquiry or finding

on that basis. ER-78. Even though the Court ordered Rasmussen released under

home arrest and other conditions, it provided no basis for why payment of

$25,000 was a necessary condition of that release. And the court did not find or

provide any basis as to why less-restrictive alternatives to detention were

insufficient to satisfy the government’s interests in court appearance and

community safety. Instead, based on a “significant history of failures to appear

and a reasonably significant criminal history” and the nature of the charges, the

court entered a de facto order of detention without the procedural and substantive

requirements Oregon law and the Constitution requires. ER-78.

      If this Court issues the writ requested by Rasmussen, the State will have

the opportunity to seek an order of detention Rasmussen at a constitutionally

adequate hearing. But as this case stands, Rasmussen’s detention does not comply

with the procedural requirements of the Due Process Clause. The court had no
  Case 3:20-cv-00865-IM      Document 1-1     Filed 05/29/20   Page 122 of 123
                                                                           App'x 121
                                                                                49

constitutionally sufficient basis on which to detain Rasmussen and, therefore, a

writ of habeas corpus should issue ordering his release unless the State seeks a

thorough adversarial hearing that complies with the requirements for preventive

detention described by the United States Supreme Court, which include making

findings by clear and convincing evidence about whether he is a danger to the

community and risk of flight, and, if so, whether conditions of release exist that

could reasonably assure Rasmussen’s presence at trial and the safety of the

community.

                                III. CONCLUSION

      Vernon Rasmussen is sleeping in a jail cell tonight because he does not

have enough money to buy his freedom. Jails are a hotbed for the spread of

COVID-19. He therefore faces—in addition to the irreparable harm of his

unconstitutional detention—a high risk of illness and death each passing day he

spends in jail. If the state believes he must stay in jail, there are lawful procedures

available to secure his detention. Setting a security amount at a level that he

cannot afford is not one of them. Therefore, Rasmussen asks this Court to either

release him, or order the trial court to follow those lawful procedures.



 Dated: April 13, 2020

                                  /s/Jesse Merrithew
                                  Jesse Merrithew
                                  Viktoria Safarian
Case 3:20-cv-00865-IM   Document 1-1   Filed 05/29/20   Page 123 of 123
                                                                 App'x 122
                                                                      50

                            Levi Merrithew Horst PC
                            610 SW Alder Street, Suite 415
                            Portland, OR 97205

                            Carl Macpherson, IV
                            Metropolitan Public Defender Inc
                            630 SW Fifth Avenue, Suite 500
                            Portland Oregon 97204

                            Charles Gerstein
                            Olevia Boykin
                            Civil Rights Corps
                            910 17th St. NW, Suite 200
                            Washington, D.C. 20006

                            Counsel for Defendant-Relator
